 SCHUYLKILL METALS CORPORATION317SchuylkillMetals CorporationandUnited Steelwork-ers of America,AFL-CIO-CLC. Cases 15-CA-4984 and 15-CA-5247June 10, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn February 7, 1975, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt her recommended Order, as modified herein:1.We find merit in General Counsel's exceptionto the Administrative Law Judge's failure to providefor a 1-year extension of the certification year, aspart of her remedy for the 8(a)(5) violation commit-ted by Respondent in this case.The Administrative Law Judge found that Respon-dent violated Section 8(a)(5) and (1) of the Act bynegotiatingwith the Union in bad faith and with nointention of concluding or executing a collective-bargaining agreement. In these circumstances, underlong-establishedBoard precedent, the Union isentitled to an extension of its certification year forthe period of time that Respondent denied it ameaningful opportunity to engage in collectivebargaining.3 Since in this case it is clear from theAdministrative Law Judge's Decision that Respon-dent has engaged in bad-faith bargaining ever sinceIThe Charging Party andRespondentfiled anointmotion to dismiss thecomplaint and vacate the Decisionof the Administrative Law Judge. Insupport of their motion,they assert,inter aka,that they have resolved theirdispute and have entered into a collective-bargaining contract,Respondenthas made an unconditional offer of reinstatement to all the strikers andmany have returnedto their regularjobs, and, accordingly,the issues in thecase have become moot inasmuch as Respondent"has satisfied all remedieswhich the Board could seek to enforce"General Counselfiled a brief inopposition.We herebydeny the motion.It is well established,as the Board stated inRetail ClerksInternational Association,Local Union No. 1288 (Nickel's Pay-LessStores),163 NLRB' 8I7, fn. 1 (1967):Once a charge is filed the GeneralCounsel proceeds,not in thevindication of private rights, but as the representative of an agencyentrusted with the enforcementof public lawand the assertion of thepublic interestthereof [Citationsomitted.]When a matter has ripenedto the pointof being beforethe National LaborRelations Board fordecision,we must of course give paramountweight to the publicinterest affectedby withdrawalof the underlying charge.theUnion's certification inMay 1973, we willincorporate in our order a provision extending thecertification year for an additional year which willrun from the time the Respondentcommences (orcommenced) to bargain in good faith.42.We also find merit in General Counsel'sexception to the Administrative Law Judge's failureto specifically provide any language in her recom-mended Order and notice which would informemployees of their rights to reinstatement as unfairlabor practice strikers.Although the Administrative Law Judge recom-mended as part of her remedy that Respondent beordered to reinstate the unfair labor practice strikersand sign and mail copies of the recommended Orderand notice to the homes of the unit employees whowent on strike, she appears to have inadvertentlyfailed to include anything in her recommended Orderor notice which would inform the employees of theirreinstatement rights.Since it iscustomary for theBoard to provide such language in its ordersin casesinvolving unfair labor practice strikers,we willincorporate the language requested by GeneralCounsel in our Order and notice.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,SchuylkillMetals Corporation,BatonRouge, Louisi-ana, its officers,agents,successors,and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1.Substitute the following paragraphs (a) and (b)for paragraph 2(a) of the Administrative Law Judge'srecommended Order and reletter the subsequentparagraphs (c) and (d):As General Counsel properlynotesin his brief in opposition to themotion to dismiss,there is no evidence here that Respondent has taken allthe affirmative measures necessary tocomplywith the order recommendedby theAdministrative Law Judge or that it has posted the requisite noticesto employees.Further, thereis no assurance that the interestsof the public,as distinguished from those of the ChargingParty,will be sufficientlyprotectedby what isessentially a private settlement agreement. In thesecircumstances,we do not believe it would effectuate the purposesof the Actfor theBoard to waive its jurisdiction in this caseand therebydeprive thepublic of the right of enforcement and the protection of future rights suchaffords.Local Union99,International Brotherhoodof ElectricalWorkers,AFL-CIO (CrawfordElectricConstructionCo.),214NLRBNo. 28, fn. 2(1974),andAacon ContractingCompany,Inc,127 NLRB 1250,1269 (1960).2 In the absence of exceptions,we adoptpro formatheviolation findingsmade by theAdministrative Law Judge against Respondent.3 Barnett Pontiac,Inc.,174NLRB 302 (1969);cf.MarJac PoultryCompany, Inc,136 NLRB 785 (1962).4WaycrossSportswear,Inc.,166 NLRB101 (1967),enfd. 403 F.2d 832(C.A. 5, 1968).5 See, e.g.,FederalPacific ElectricCompany,203 NLRB571, 573 (1973);Stuart RadiatorCoreManufacturingCo., Inc.,173 NLRB 125, 127 (1968).218 NLRB No. 49 318DECISIONSOF NATIONALLABOR RELATIONS BOARD"(a) Bargain collectively in good faith with UnitedSteelworkers of America, AFL-CIO-CLC, as theexclusiverepresentative of all the employees in theabove-described unit and embody any understandingreached in a signed agreement. Further, for thepurpose of determining the duration of the certifica-tion, the initial year of certification shall be deemedto begin on the date the Respondent commenced orcommencesto bargain in good faith with the Unionas the recognized bargaining representative in theappropriate unit."(b)Upon application, offer immediate and fullreinstatementto their former jobs or, if thosepositions no longer exist, to substantially equivalentpositions, if jobs are available, without prejudice totheir seniority or other rights and privileges, to allthose employees of the Respondent in the certifiedunit who were on strike on or after May 13, 1974,and who have not already been reinstated,dismiss-ing, if necessary, any persons hired as replacementsby Respondent on or after May 13, 1974. If sufficientjobs are not available for these employees, they shallbe placed on a preferential hiring list in accordancewith their seniority or other nondiscriminatorypractices theretofore utilized by the Company andthey shall be offered employment before any otherpersonsare hired.Make whole these employees foranyloss of earnings they may have suffered, or maysuffer, by reason of Respondent's refusal, ifany,toreinstatethem by payment to each of them a sum ofmoney equal to that which each one normally wouldhave earnedduring the period from 5 days after thedate on which each applied, or shall apply, forreinstatementto the date of Respondent's offer ofreinstatementto each one, absent a lawful justifica-tion for Respondent's failure to make such offer.Backpay shall be computed on the basis of calendarquarters,in accordance with the method prescribedinF.W.Woolworth Company,90 NLRB 289 (1950).Interestat the rate of 6 percent per annum shall beadded to the net backpay and shall be computed inthe mannerset forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962)."2.Substitute the attached notice for that ofAdministrative Law Judge.APPENDIXtheNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT fail or refuse to bargain collec-tively in good faith with United Steelworkers ofAmerica,AFL-CIO-CLC, as the exclusive collec-tive-bargaining representative of our employees inthe unit described below, by negotiating with saidUnion in bad faith and with no intention ofconcluding a collective-bargaining agreement, byunilaterally changing the work schedule of theunit employees without adequate notice andopportunity for discussion afforded the Union, byfailing or refusing to furnish data requested by theUnion relating to current job classifications, or byin any other manner refusing to bargain with theabove-named Union.WE WILL NOT coercively interrogate or threatenemployees about their union activities, or offerand grant them wage increases and other employ-ment benefits, to induce them to abandon theirsupport of the above-named Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed in Section7 of the National Labor Relations Act.WE WILL, upon request, bargain collectively ingood faith with the above-named Union, as theexclusive collective-bargaining representative ofall our employees in the appropriate bargainingunit described below, with respect to rates of pay,wages, hours of work, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement. The bargaining unit is:All the production and maintenance em-ployees employed at our Baton Rouge,Louisiana, plant, including the laboratorytrainee,warehousemen, truckdrivers, andconstruction employees, but excluding alloffice clerical employees, professional em-ployees, laboratory employees, guards, andsupervisors as defined in the Act.WE WILL regard the Union as exclusivebargaining agent for a period of at least 1 yearafterwe commence to bargain in good faithpursuant to the Board's Order and this notice.WE WILL, upon application, offer all employeeswho went on strike on May 13, 1974, or thereafter(discharging, if necessary, any employee hired onor afterMay 13, 1974), immediate and fullreinstatement to their former jobs or, if thosepositions no longer exist, to substantially equiva-lent jobs (placing on a preferential hiring list anyemployee for whom there is no job available),without prejudice to their seniority or other rightsand privileges.WE WILL make the above-mentioned employ-ieeswhole for any loss of pay they may suffer as a SCHUYLKILL METALS CORPORATION319result of our refusal to reinstate them or employthem upon their application.SCHUYLKILL METALSCORPORATIONanswer admits, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge and an amended charge filed in Case 15-CA-4984 on September 4 and October 4, 1973, respective-ly,anda charge filed in Case 15-CA-5247 on May 2, 1974,byUnited Steelworkers of America, AFL-CIO-CLC,referred to herein as the Charging Party or the Union, theGeneral Counsel, by the Regional Director for Region 15(New Orleans, Louisiana), a complaint having been issuedin Case 15-CA-4984 on -October 30, 1973, issued an orderconsolidating cases, consolidated complaint and notice ofhearing on July 8, 1974. The complaint, as amended at thehearing, alleges that Schuylkill Metals Corporation, hereincalled the Respondent, engaged in unfair labor practicesviolative of Section 8(a)(1) and (5) of the National LaborRelations Act.The Respondent, in its answer duly filed, denies thecommission of any unfair labor practices.Pursuant to notice, a hearing was held before me inBaton Rouge, Louisiana, on October 7, 8, 9, and 10 andNovember 6, 7, and 8, 1974. All parties appeared at thehearing and were afforded full opportunity to be heard, topresent evidence, and to examine and cross-examinewitnesses.At the close of the hearing the parties waivedclosing argument.Subsequent to the hearing, briefs werereceived from the General Counsel and the Respondent onor about December 30, 1974, which have been fullyconsidered.Upon the entire record in this proceeding and from myobservation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, is engaged insmelting and refining lead and lead alloys at its BatonRouge, Louisiana, facility, the only facility involved in thisproceeding. The Respondent, in the course and conduct ofitsbusinessoperations, annually purchases and receivesgoods and materials valuedin excessof $50,000 which areshipped directly to it from points outside the State ofLouisiana, and ships andsells goodsand materials valuedin excessof $50,000 directly to points outside the State ofLouisiana. The complaint alleges, the Respondent in itsanswer admits, and I find that the Respondent is, and hasbeenat all timesmaterial herein, an employer engaged incommercewithin the meaning of Section 2(6) and (7) of theAct.H. THE LABOR ORGANIZATION INVOLVED]lfind that UnitedSteelworkersof America, AFL-CIO-CLC, is, asthe complaint alleges and the Respondent in itsA.The Principal IssuesThe consolidated complaint, as amended at the hearing,alleges that Anthony, president; Baldwin, vice president; IRobins, personnel manager; and Mann, assistant manager,are supervisors within the meaning of Section 2(11) and/oragents of the Respondent within the meaning of Section2(13) of the Act; that the Respondent's production andmaintenance employees constitute an appropriate unit forthe purposes of collective bargaining; and that the Union,following an election on April 25, 1973, was certified by theRegional Director for Region 15 on May 3, 1973, as theexclusive collective-bargaining representative of the em-ployees in said unit. The complaint also alleges that theRespondent, by Anthony, its president, (a) on or aboutAugust 28, 1973, threatened an employee that manyemployees would be hurt if they continued to support theUnion, (b) on or about November 27, 1973, and April 30,1974, interrogated an employee concerning his own andother employees' union membership, activities, and desires,(c)on or about December 18, 1973, threatened anemployee with discharge if he continued his support of theUnion, (d) in early April and on or about April 26, 1974,offered employees a wage increase if they would abandonthe Union and/or encourage other employees to abandontheUnion and thereafter not bargain or insist. on acollective-bargaining agreement, (e) on or about October30 and November 14 and 27, 1973, and January 30, March13,andApril 4 and 10, 1974, promised employeesemployment benefits if they abandoned the Union and/ortheir insistence on a collective-bargaining agreement, and(f)on or about November 15, 1973, offered benefits toencourage employees to withdraw unfair labor practicecharges in Case 15-CA-4984. The complaint furtheralleges that the Respondent has since on or about May 10,1973, negotiated with the Union in bad faith and with nointention of entering into any final or binding collective-bargaining agreement; that the Respondent entered into asettlement agreement in Case 15-CA-4984, approved bytheRegional Director on November 29, 1973, providinginter aliathat the Respondent would bargain with theUnion as the representative of its employees in theproduction and maintenance unit found appropriate, andwould not offer employees wage increases to induce themto get rid of the Union, threaten its employees with plantclosure and/or lockout or physical harm if they continue tosupport the Union, interrogate employees about theirunion activities, or interfere with, restrain, or coerce itsemployees in the exercise of their Section 7,nghts; that theRespondent since on or about November 4, 1973, hasrefused to bargain collectively with the Union in that it (a)negotiatedwith the Union in bad faith and with nointention of entering into any final or binding collective-bargaining agreement, (b) adamantly refused to sign oragree to any written collective-bargaining agreement to1Baldwin testified that he has been with the Respondent over 9 years,and is the treasurer. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich the Union was a party, (c) on or about January 8,1974, unilaterally changed existing working hours withoutgiving the Union notice or an opportunity to discuss thechange, (d) since on or about March 1, 1974, has refused tofurnish data relating tojob classifications which the Unionrequested for the purposes of negotiating, and (e) since onor about October 30, 1973, engaged in the above-describedconduct violative of its employees' Section 7 rights in orderto undermine the Union and dissipate its representativestatus; that since on or about May 13, 1974, certainemployees have been on strike, which strike was causedand/or prolonged by the Respondent's unfair laborpractices; that by its refusal to bargain and by itsinterference with employees' Section 7 rights, the Respon-dent violated the terms of the settlement agreement; thatthe Regional Director therefore, on or about July 5, 1974,issued a notice of withdrawal and vacation of settlementagreement, and determination to reinstitute formal pro-ceedings; and that the Respondent, by its acts and conductdescribed above, has engaged in unfair labor practicesviolative of Section 8(a)(1),and (5) of the Act.The Respondent in its answer denies that it engaged inany conduct violative of the Act. The answer alsospecifically denies the allegations of the complaint withrespect to the filing and serving of the charges, but theRespondent amended its answer at the hearing to admitthese allegations. The Respondent -further amended itsanswer to admit that Anthony, Baldwin, Robins, andMann are supervisors and/or agents of the Respondent.The answer admits the allegations with regard to theelection and certification, but denies those as to theappropriate unit, the Union's continuing representativestatus, and its continuing request since on or about May10,.1973, to bargain collectively. The Respondent amendeditsanswer at the hearing to admit the allegations that itentered into the settlement agreement in Case 15-CA-4984on November 29, 1973, and that on or about July 5, 1974,the Regional Director vacated and set aside this settlementagreement,but the Respondent reasserted its contentionthat this action was improper. The Respondent alsoamended its answer to admit that certain employees wenton strike on or about May 13, 1974, and have engaged insuch strike since that date, but the answer denies theallegations that the strike was caused and/or prolonged byunfair labor practices. The Respondent also asserts in itsanswer that the Union has engaged in mass picketing,blocking ingress to ands egress from the plant, andparticipated in other acts of violence against the Respon-dent's employees.The principal issues herein, therefore, are whether or nottheRespondent engaged in the alleged conduct whichinterfered with, restrained, and coerced its employees inthe exercise of their Section 7 rights in violation of Section8(a)(1)of the Act, whether or not it has, since thesettlement agreementas well as prior thereto, refused tobargain with a certified representative of its employees inan appropriate unit in 'violation of Section 8(a)(5) of theAct, and whether or not the strike which began on or aboutMay 13, 1974, is an unfair labor practice strike.B.The Refusal To Bargain1.The Union's representative statusThe complaint alleges that all the production andmaintenance employees employed at the Respondent'sBatonRouge plant, including the laboratory trainee,warehousemen, truckdrivers, and construction employees,but excluding all office clerical employees, professionalemployees, laboratory employees, guards, and supervisorsas defined in the Act, constitute an appropriate collective-bargaining unit; that, following an election conducted inCase 15-RC-5102 on April 25, 1973, the Regional Directorfor Region 15 on May 3, 1973, certified the Union as theexclusive collective-bargaining representative of the em-ployees in the said unit; and that the Union at all timessince on or about April 25, 1973, has been the representa-tiveof the aforesaid employees for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.The Respondent in its answer denies the allegation as totheappropriateunit.Itadmits that the Union wasdesignated by a majority in a Board election and wascertified, but denies that at all times since then the Unionhas been the collective-bargaining representative of theRespondent's employees. The Respondent made no at-tempt to show, however, that the unit is inappropriate orthat the Union lost its certified representative status.Moreover, it negotiated with the Union on the basis ofsuch unit subsequent to the certification and again afterexecution of the settlement agreement. I find, upon theentire record, that the above-described unit is appropriatefor the purposes of collective bargaining, and that theUnion, since on or about April 25, 1973, has been theexclusive collective-bargaining representative of the em-ployees in that unit.2.The negotiatorsRepresenting the Union in the bargaining negotiationswere the members of an employee committee whoseprincipal spokesman, Dunn, was president of the Unionlocal at the Respondent's plant; Dipaola, a staff represent-ative of the Union, who was the principal spokesman fortheUnion; and Courtney, who during this period was astaff representative of the Union, but at the time of thehearing was with the Federal Mediation and ConciliationService in California.Representing the Respondent as its principal spokesmenwere Anthony, president, and Norfolk, counsel to theRespondent. Baldwin, treasurer, attended a number ofmeetings.Mann, assistant manager, and other counselfrom Norfolk's firm attended on a few occasions. Norfolktestified that he was the Respondent's spokesman as to thecontract,and that Anthony and Baldwin were thespokesmen as to plant operations.3.ThewitnessesThe General Counsel calledas witnessesCourtney andDipaola, representatives of the International Union, andDunn, Lewis, and Joseph, respectively the president, vice SCHUYLKILLMETALS CORPORATIONpresident, and recording secretary of the Union local, whowere on the plant bargaining committee. The Respondentcalledas its witnessesNorfolk, Anthony, and Baldwin.Dunn, the only individual who had attended all thebargainingsessions,had notes he kept of the discussions.He testified, however, from memory as to when sessionswereheld,who attended, and what positions were taken.When he occasionally looked at his notes, it was only torefresh his recollection, and he then testified on the basis ofhis recollection. The Respondent stipulated during thistestimony that Dunn was not reading his answers from thenotes.Dunn explained his ability to recall so many detailson the basis of having frequently reviewed his notes duringthe negotiationsand in the course of the Board proceed-ings.When he was unable to recall the events in question,he candidly so admitted. When in a few instances he wasincorrect as to certain details, it was apparently due tofailure to recall, not an attempt to misrepresent whatoccurred. Pharis, in cross-examining Dunn, followed nochronological or subject-matter sequence, and incorpora-ted incorrect dates and facts in many of his questions. Itwas not clear whether this was done inadvertently or to testDunn's memory. In any event, Dunn did not becomeconfused thereby, and in many of these instances pointedout in his answers the inaccuracies in the questions.Furthermore, much of Dunn's testimony was corroboratedby otherwitnesses, including those testifying on behalf ofthe Respondent.2Courtney, who came from his mediation job in Califor-nia to testify at this hearing, had attended relatively few ofthe bargainingsessions.Dipaola, the principal spokesmanfor the Union, and Joseph, the local recording secretaryand committee member,3 were at many more sessions, butwere questioned only as to certain events, and not on theentirecourse of the bargainingaswasDunn. Theyappeared to be candid and convincing witnesses.Lewis, the local vice president and employee committeemember,4was also at many of the negotiating sessions. Hisoriginal testimony was unshaken as Respondent's counsel,Pharis, asked him very few questions on cross-examination.AfterLewis was called by the General Counsel as arebuttal witness, however, he was cross-examined vigorous-ly by Respondent's counsel, Norfolk. Lewis at this timeappeared to be a vague, evasive, and unreliable witness.With regard to the Respondent's witnesses,Anthony waspresent and participated in virtually all the negotiatingsessionsbut took no notes. He also was present throughoutthe hearing herein, did take notes as otherwitnessestestified, and reviewed part of the transcript of the hearingduring the adjournment, but nevertheless was able to recallonly in very broad general terms what took place in thecourseof the negotiations.He responded to manyquestions that he did not recall, and admitted that theeventshe could not recall might have occurred.Norfolk and Baldwin did take notes during the negotia-tions.Both were admittedly unable to testify as to whattookplace at meetingswithout their notes. They were2The Respondent's briefstates that,"While it is true that parts of theconversations as relatedby Dunn are truthful, it is submitted that parts arenot worthy of belief" The Respondent at a later point in its brief, however,urges that Dunnshould be wholly discredited.3 Joseph, who had been employed by the Respondent for almost 5 years321permitted to look at their notes while testifying, ostensiblyto refresh their recollection, but in fact the testimony theygave consisted in large part of reading the notes. Norfolkadmitted that his "recollection about specifics at most ofthesemeetings is very vague," that as to some of themeetings he had no recollection, that some of his noteswere unintelligible or meaningless to him at the, time hewas testifying, and that some of his notes had been writtenin the margins of the Union's proposed contracts and werenot available. Norfolk was the principal spokesman for theRespondent during the negotiations except at meetingsbetween the local committee and Anthony. In addition hehad reviewed the transcript of the first part of the hearingduring the adjournment. Nevertheless he was frequentlyhesitant in answering questions, and there were at tuneslong pauses as he studied his notes and tried to recall whatoccurred.Baldwin, who was out of town when negotiations beganinMay, returned in early July and attended many of themeetings thereafter except when he was out of town. Hetook notes at the meetings he attended, and admitted hehad little recollection of who attended the meetings orwhat occurred without reference to his notes. He testified,however, that his notes were incomplete, that in at leastone instance his notes had been changed although he didnot recall why, and that in another instance his notes hadbeen typewritten after themeeting in question,with thelanguagemade more formal, at Anthony's direction.Anthony, however, contradicted this testimony. Further-more, the witnesses for the Respondent contradicted oneanother in other respects, and their testimony was in largepart self-contradictoryand inconsistent.Accordingly,on the basis of the demeanor of thewitnesses and on the record as a whole, I discredit thetestimony of Lewis except where corroborated by creditedwitnesses. I found Dunn, Courtney, Dipaola, and Johnsonmore trustworthy and convincing witnesses than Anthony,Norfolk, and Baldwin. I therefore credit the testimony ofDunn, Courtney, Dipaola, and Johnson where it is inconflict with that of otherwitnesses. I rely particularly onthe careful and detailed testimony presented by Dunn, inlargepart undisputed, with regard to the bargainingsessions as well as his conversations with Anthony.4.The negotiationsa.The bargaining proceduresAfter the Union was certified on May 3, 1973, Courtneywrote to Anthony and requested a meeting to getacquainted and begin negotiations. When no answer wasreceived, Dipaola telephoned Anthony, and was referred tothe law firm that represented the Respondent. Dipaolatelephoned the firm. Norfolk, who was out.of town, calledDipaola back when he returned, and a meeting wasscheduled for May 24, 1973. The record shows that ameeting was held on that date; that the parties metwhen he went on strike in May 1974,was doing construction work at thetime of the hearing.4Lewis, who had been employed by the Respondent from November1972 until the strike, was doing construction work at the time of the hearing 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrequently from that date until October 25, 1973, withInternational representatives of the Union and Respon-dent's counsel, Norfolk, present; that, as Dipaola suggestedand the Respondent agreed, the employee committee andplant officials held a number of meetings during about 3months without the International representatives or coun-sel,referred to as the "pro's"; that the pro's againparticipated in negotiations thereafter; and that Federalmediators attended some of the final series of meetings.Virtually all the negotiating sessions were held in the plantconference room after the regular working hours of thecommitteemembers. There were a few meetings inNorfolk's office, and Anthony at times called local officersor the committee to his office for discussions.b.Negotiations fromMay 24 to October 25, 1973At the first meeting onMay 24, 1973,as described byDunn and Dipaola and not refuted by Norfolk's testimony,the Union gave the Respondent a written list of data itrequested covering employee names, classifications, ratesof pay, and seniority, and company policies as tovacations, sick leave, insurance, pensions, hospitalization,and other benefit plans. Anthony responded that thevacation and holiday policies were set forth in theemployee handbook .5 There were six recognized holidays,and the Respondent paid those who worked on theseholidays time-and-a-half, with no pay for those who didnot work. The Respondent also stated that it did not have arecent seniority list but would furnish one, that it had veryfew classifications as most employees were laborers but itwould prepare a list, that it had no sick leave provisions,and thatits insuranceplan would be furnished but wasbeing revised.Norfolk was not available for another meeting until June28, but in the meantime the Respondent mailed to theUnion a list of employees, showing classification, date ofhire, and hourly rate, and copies of the existing insuranceand pension plans, and in the accompanying letter datedJune 15, 1973,stated that the vacation plan provided for 1week after a year's service and 2 weeks after 3 years'service, that the holiday plan was to give no pay unless theholiday was worked, and that there was no sick leave plan.On June 15, Joseph went to the office of Robins,personnel director, to ask about a cut in his bonus. He wasaccompanied by Dunn. Robins refused to talk to Josephin Dunn's presencebecause, he said, he did not recognizethe Union. Dunn left. Robins then told Joseph the cut wasbecause of violation tickets and absences. A week or twolater, after Joseph had filed a charge with the Wage and5Handbooks, last revised in 1963, had been distributed while availableto new employees.From time to time handwritten changes were made in thehandbooks awaiting distribution but were not made in those that had beendistributed.When the supply of handbooks was exhausted, the Respondentdid not obtain replacements, and employees hired after that have not beengiven handbooks. Lewis, who had been employed since November 1972,testified that he never saw the handbook and did not know whether othercommittee members had them Dipaola testified that he saw the handbookfor the first time at the hearing herein.Anthony admitted that he never gavethe Union a handbook and that, while many employees had them, probablynone were given out during 1974 after the supply was exhausted6Robins was not called as a witness in this proceeding7Dunn testified that Anthony also stated this contract was familiar as itwas so muchlike the one in effect at Ethyl Corporation. Norfolk testifiedHour Division, he asked Anthony about the bonus cut.During their conversation, Joseph testified, Anthony said itwas because Joseph was involved with the Union and hedid not like outsiders coming into the plant, that he couldnot live with a union at the plant as it would interfere withhis plans, and that the bonus money went to pay thelawyers to fight the charge Joseph had filed. Josephadmitted, on cross-examination by the Respondent, that heknew of no other committee member who did not receivehis full bonus. Anthony denied that he made the remarksto Joseph about the Union and about paying a lawyer tofight the charges.At the second negotiatingmeeting,held onJune 28,theUnion presented a form contract. Dunn testified thatAnthony commented it seemed like a Sears catalogue.? Thepartieswent through the provisions of this proposedcontract, the Union giving its position on each section. TheRespondent questionedsomeprovisions, made no responseas to others, stated opposition to any checkoff provision onthe ground it did not want to do the Union's job, andpointed out that its policies did not include any shiftdifferential or time off with pay. The Respondent statedthat it was workingon itshospital and pension plans, andwould later furnish the data on the revised plans .8 TheRespondent explained its system of biweekly incentive paybased on merit and of quarterly bonus based on pro-duction.The Union claimed that the bonus plan wasdiscriminatory,requesteddiscontinuance of a safetycommittee to which Dunn and others had been appointed,9and complained that some supervisors refused to recognizeunion representatives who sought to process grievances.Anthony responded that some supervisors were not yetaware of who was a representative, that he would informthem, but that he was the only one who could resolvegrievances.Dunn testified that at the nextmeeting,onJuly 5,theUnion gave the Respondent a document designated"Exhibit A, Rates and Classifications," listing the proposedhourly rates, subject to negotiation as to those that wereincreased. The Union again requested that the bonus andincentive pay plans be abolished as employees felt thatfavoritismwas a factor, and that thecosts'of thesepayments be included in increased hourlyrates.Anthonyobjected that the company plan was to reward employeeswho did the best job whereas the Union plan would benefitthe lazy ones. The Union again explaineditswage increaseprovisions to which the Respondent made noresponse.After they had discussed Exhibit A, the Respondentcommented that it primarily represented present companythat he made this remark, and that he recognizedthe contract as he was atone time employed in the laborrelations department of that corporation,and Norfolk remarked on this sinulantyat subsequent meetings. I find thatDunn was mistakenin attributingthis commentto Anthony8Norfolk testifiedthat his notes showed hospitalization was discussedbut not whatwas said, andhe had no recollection.He also testified that theUnion was given a copy of the pension plan, but was tolditwas beingrevised by a New York firm and whenthat was completedwould besubmittedfor approvalto Internal Revenue Service.9The Union handed the Respondentat this meeting a letter dated June28 regardingthe safetycommittee.Norfolk testifiedthat neither his notesnor his recollection shows the discussion on this but he was sure there wassome. SCHUYLKILL METALS CORPORATIONpractice.Dipaola then asked that they reach agreement onit and sign it. Norfolk's response was that the Respondentpreferred to continue its present practice. At this point theparties proceeded to a section-by-section discussion of theUnion'sproposed contract. They agreed on certainlanguage changes and on certain provisions, some of whichwere in accord with present practice of the Respondent. Asto checkoff, Norfolk again asserted that he would not assistthe Union, although he admitted that the Respondent diddeduct for charities. Norfolk deferred discussion of alleconomic items as he was not prepared to discuss them atthat time.With regard to benefit plans, the Respondentstated it was still working on them and might have therelevant data in a couple of weeks. Just before the partiesadjourned, Dipaola reminded the Respondent that it wasfree to present counterproposals on any of the mattersunder discussion.Norfolk testified that he had no recollection of who waspresent or what was discussed at this meeting; that the firstitem he had noted was $5 initiation fee and dues, but hedid not recall even talking about the subject; that his notesshowed they went through the proposed contract againitem by item; and that they discussed bonus, wages, andother items not listed. He also testified that he did notrecallany tentative agreements reached at the July 5meeting and that his notes did not show any.The next meeting took place onJuly 23.Dipaolacommented that Norfolk had said at previous meetings hewas not prepared to go into certain contract provisionsbecause he had not had time to discuss them with companyrepresentatives, and asked if the Respondent was thenprepared. Norfolk replied that he had not yet been able togo through all the provisions with the Respondent butcould discuss and possibly agree on some. They wentthrough the proposed contract again section by section andagreed on some provisions. Dunn testified that Norfolkstated as to checkoff that discussion was a waste of timebut agreed he would study, that and various otherprovisions further; stated, as he had at other meetings, thattheRespondent was not yet ready to discuss economicitems and wanted them all held in abeyance for considera-tion later as one package; and stated that, as to benefits,theRespondentwas working on hospitalization andpension plans but they were not yet ready. Dipaola askedNorfolk to submit "writeups" on certain provisions, andNorfolk said he would try to have them at the nextmeeting. Dipaola also asked for counterproposals on anymatters as to which the Respondent was in disagreementwith the union proposals. Baldwin, as the Union hadrequested, gave the data on bonus and incentive costswhich totaled 30 cents an hour.Norfolk testified that his notes showed what wasdiscussed at this meeting but that he had no recollection ofit.He also testified, based on his notes, that the Union gavethe Respondent Exhibit A at this meeting; that "I objectedto the proposed grievance procedure . . . I recognized it asbeing a grievance procedure that was an Ethyl Corporationgrievanceprocedureby the prefatory statements inthere. . . . I had some objections and I don't recallspecificallywhat those objections were as to grievanceprocedures"; that they discussed the hours and overtime323articleand, as to the 8-hour day provision, which theUnion said was based on present practice, and "on thatrepresentation that it was supposed to be just that, I thinkwe said there was tentative agreement"; that otherprovisions in that article were marked "hold" and, hethought, were discussed but no agreement reached. Phansat this point asked Norfolk to go through his copy of theproposed contract and indicate what agreements had beenreached, but Norfolk replied that he could not do sobecause the notes indicating tentative agreement as tocertainprovisionswere not dated to indicate whenagreement was reached.The next meeting was onJuly 30,and was one of thelongest, continuing for about 3 hours. As described byDunn, the Union asked for wnteups on various provisions,some of which had been previously requested, but Norfolkstated that he had not yet had time to prepare them.Dipaola said he had anticipated this, and gave Norfolkwriteups on management rights, strikes and lockouts, andprobationary period. Norfolk said the Respondent was notinclined to agree on the management rights proposal, andAnthony added that the Respondent had these rights sothere was no need to spell them out. When Dipaola insistedthere should be such a provision, Norfolk said he wouldstudy it.On the strike and lockout provisions, theRespondent agreed to part and rejected part. As to the 30-day probationary period proposal, Anthony said thepresent practice was 180 days, and he would agree toreduce this only to 120 days, and Dipaola then said hewould agree to 60 but no longer period. The parties thenwent through the proposed agreement once again, mdicat-ing tentative agreement on some matters and disagreementon others. They omitted any discussion of the economicitems as Norfolk said he was not yet ready to discuss them.As to a number of provisions on which there wasdisagreement, Norfolk asserted the Respondent wanted itspresent practice to continue. Dipaola asked Norfolk to setforth this practice in writing, but Norfolk, as Dunntestified, "refused to do this, saying they wasn't required bylaw to do this. They wasn't required by law to put anythingin writing. He said, `That is our proposal.' He said, `Weprefer to have the situation as it is at the present time.' "Norfolk admitted he had no independent recollection asto anything that was discussed at the July 30 meeting, andtestified,after reference to his notes, that "these items,management rights clause, probationary period, strikes andlockouts, these proposals were given to the company by theunion, and my notes indicate that there was a generaldiscussion on a variety of topics, which obviously I do notremember what that was." As to a provision about pay fortime spent by a terminated employee in checking out,Norfolk had a note to ask the attorney at Ethyl Corpora-tion about its practice as "I assumed the proposal that hadbeenmade by the union was lifted from the Ethylproposal."As Dunn testified, at the next meeting, onAugust 1,Norfolk presented the Union with some of the writeups hewas to prepare. The parties discussed these and someprovisions in the proposed contract, and once againreached tentative agreement on some of these provisions.As to the matters in dispute, Dipaola asked the Respon- 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent to submit its own proposals. Norfolk refused to makecounterproposals on all the articles in-issue, but indicatedhe would meet further and try to reach agreement on thebasis of the Union's proposal. Dipaola asked about havingamediator attend the next meeting. Norfolk respondedthat he did not object but was of the opinion there was notmuch one could do at that time. Dipaola stated that theUnion was ready to go into economic matters. Norfolkreplied that he was not ready but probably would be at thenext meeting, which was scheduled for August 6.Norfolk testified that Pharis was at the August 1meeting, and he designated the portions of the noteswritten by him and by Pharis. He also testified that he gavethe Union counterproposals on certain provisions; that hehad marked the Union's proposals on seniority list anddistributionof overtime "TA" which meant tentativeagreement; that "I believe we did reach a tentativeagreement at that meeting on those two items we hadsubmitted"; and that "I also have a reference to informa-tion on retirement plan, and I don't have any recollectionat all as to what that means."Dunn testified that there was not much discussion at theAugust6 meeting because the parties were supposed todiscuss economic items but, when Dipaola asked if theRespondent was ready to do so, Norfolk replied that it wasthe Respondent's position that the present situation shouldcontinue in effect. When Dipaola asked that this positionbe put in writing, however, Norfolk and Anthony refusedto do so on the ground, as Dunn testified, that "it wouldcause mass confusion within the plant." Dipaola urged thatif the Respondent would put in writing what its presentpractice was the Union could take it to the membership fora vote, and maybe they would have an agreement on thatbasis, but Norfolk refused to put anything in writing on theground it would cause confusion in the plant. WhenDipaola proposed calling in a mediator, Norfolk said hedid not care whether or not a mediator was called in to themeetings.Dunn testified he had no recollection or notesabout a discussion of checkoff at this meeting.Norfolk testified that one committeeman was missing atthe August 6 meeting but he did not know which one. Healso testified, on the basis of his notes, that certain contractproposalswere discussed, with tentative agreement onsome and disagreement on others; that he proposed aprobationary period of 120 days, which the Union rejectedand counterproposed 60 days, and he said he wouldconsider this; that he agreed to give the Union a writeupon management rights by Wednesday, August 8; and that,when the Union maintained it could not have a contractwithout checkoff, "I said that we were not interested ingranting the check-off, and there was a lot of discussionabout who should do the bookkeeping and whether or notthere should be a check-off and the reasons for check-off,and my recollection and my notes indicate there was a lotof discussion but no change in anybody's position at theend of that discussion."Baldwin testified that he had no independent recollec-tion of the August 6 meeting. His notes showed thatcheckoff was discussed, and that Dipaola said this had tobe in the contract. Baldwin also testified, on cross-examination by the General Counsel, that he thought oneof the company representatives, he did not recall who, toldthe Union, or gave it the impression, that the Respondent"did not want to assist them in any way." Baldwin furthertestified that the Respondent makes payroll deductions for"Federal income tax, contributions to the Federal Insur-ance Contributions Act, state income tax, loans, salaryadvances, we deduct for any supplies they may get, such asshoes, payment for a lock, for example, when a man leavesor if he loses his lock or has to break into his lock, we willgive him another one and deduct for it; their hospitaliza-tion coverage," and for United Fund on occasion; that thecompany position on payroll deductions, at some timeexplained to the Umon, was "basically we do not putourselves between an employee and his debtors, except inthe case of the federal government where you have nochoice,where you get, not a garnishment - well, in thecase of garnishment also, we have occasionally received anorder from the federal - for an employee's federal incometax that he is in arrears on, and these things, of course, youhave no choice."According to Dunn's testimony, at theAugust 8meetingNorfolk presented a management rights clause he hadwritten,which Dipaola said the Umon would study; andDipaola offered to agree on a 90-day probation clause, butNorfolk insisted on 120 days.Norfolk testified, as to the August 8 meeting, that hesubmitted proposals on grievance procedure and manage-ment rights, with the Union agreeing on part of themanagement rights proposal; that no agreement wasreached on the probationary period; and that: "At thebottom of my notes for that meeting I have a certain seriesof wage rates, and I am sure wage rates were discussed butIcant, by looking at my notes here, tell what wasdiscussed, and the notes mean absolutely nothing to me. Itlooks just like hieroglyphics and I don't know what itmeans. I can read the numbers but I don't know in whatconnection they were discussed. . . . in some instancesthere are some words in here I don't understand myself,just some isolated words that I can't recognize."There was another meeting onAugust 13.Dunn testifiedthat the parties again went through the provisions of theUnion's proposed contract, and again tentatively agreed onsome of its provisions as well as on Norfolk's proposedmanagement rights clause. He also testified that Norfolkrefused to agree on checkoff even if, as the Unionproposed, employees signed individual authorizations; thatNorfolk said the Respondent would continue the presentpractice as to holidays, which was to pay time-and-a-halffor those who worked on the six recognized holidays,including overtime hours, and nothing for those who didnot work; that Norfolk said the Respondent was not yetready to discuss benefit plans, a wage increase, or othereconomic matters; that Norfolk said he saw no need tochange the wage rates; that when Dipaola pointed out thatsome newer employees were getting more than those seniorto them Anthony replied that he would decide what anemployee gets, and Norfolk repeated there would be nowage increase; and that when Dipaola finally again askedfor wnteups on the matters that presented problems to theRespondent Norfolk refused to do more than state that the SCHUYLKILL METALS CORPORATION325present practice in all unresolved areas should be main-tained.Norfolk testified as to the August 13 meeting that he hadno independent recollection as to what transpired; that hisnotes showed that, at the Union's request, they wentthroughthe entireproposed contract, the Union giving itsposition on each item and suggesting that the Respondentpresent its"complete package, if any" at the next meeting;that he replied he could give his proposal then, which was a"verbal proposal that what we have agreed to already plusthe other items would be astheywere presently beingpracticed in the plant"; that he proposed that leaves ofabsence be granted employees "for reasons acceptable tothe company"; and that, with regard to union security, "wetold the union that we were not interested in themaintenanceof membership proposal that they submit-ted," and that, as to the Union's original union-securityproposal, "we proposed that it be an open shop." He alsotestified that: "My recollection is we gave them somethinginwriting but I don't know what that writing was. . . . Iwill have to admit that my note on that point is less thanself-explanatory, and what I have just testified to is what Ibelieve happened from my reference to the notes and I'mnot all that sure." He further testified that he proposed thatsuchmatters as payment for the checkout time of aterminated employee be agreed on across the table or byletter as they would have "a Sears catalogue" if all suchmatters were included in the agreement,and he proposedto pay for 45 minutes of such checkout time, but he did notrecallwhether or not there was agreement on this. Atanother point he testifiedthathis notes indicated he madea counterproposal on this subject, and he took consider-able time looking through his notes to find this. Finallyunion counsel suggestedNorfolklook at his August 13notes.After Norfolk did so and found the reference, hestated that "to me it doesn'tmake any sense,"and that "Idid not make a write-up and give it to the union on thatsubject."Norfolk was asked by Pharis, before testifyingabout the August 16 meeting,to state the provisions onwhich the parties had reached tentative agreement at thistime.Norfolk thereupon listed a number of items, otherson which there was no agreement,and a number as towhich he was not sure.Dunn testified that at the next meeting, onAugust 16,Dipaola asked for the Respondent's final proposal inwriting but Norfolk refused, stating that it would causeconfusion in the plant, the Respondent was not required bylaw to give written proposals,it had no wage increase tooffer,and it wanted present practice to continue.Norfolk testified that at the August 16 meeting thepartiesdiscussed grievances about committee membersbeing"`docked"but he did not remember which ones oranyof the details. Asked if there was any discussionconcerning written proposals,he replied that there was,and added:In the August 16th meeting, I think when the subjectfirst-my recollection,and it is reflected in my notes,too, the first time that this question of signing thecontract or signing a contract came up, and it was atthismeeting that the union requested that the companymake a counterproposal or a proposal as to each itemin its contractthatwe did not like or that we had notagreed to,and also-in response to that I told theunion that what we had already agreed to, all of thoseitems that had been tentatively agreed to in our variousmeetings we would gather those up,put them together,draw a signature line on there,add one more clause toit and we would have ourselves a contract that could besigned,and that one proposal to put in there, inaddition to what had already been put in there, was thestatement that everything else - or something to thiseffect- everythingelse would be as is present practicein the plant, that is anything we had not agreed toalready or had not been covered would be covered bythe one statement,and that would be inserted in thecontract following these other things that had beenagreed to.I told themthey couldput that signature line onthere and we wouldsign it, and mynotes show that,just that, we would sign what was already agreed to,plus add"everythingelse will stay as is."I said,"All you've got to do is get that and draw asignature line and we've got ourselves a contract."Ihave the word insisted,Ibelieve, and that is mycharacterization of what it was, but in any event theunion told us that rather than put this simple statementin there, that everything else will remain the same as itpresently is, that what we, the company, should do orhad to do was to go out and write up a statement as toeverything thatwas being done in theplant,allpractices,all everything, and I told the unionthat theycould write just as well as I could andif they hadsomething specific in mind that they wanted in thecontract to give us a proposal on it, but that I didn'tfeel it was our responsibility or our legal obligation totry to thinkof what they might want in the contract,that I had made my proposal to them about how thisthing could be accomplished and iftheywanted itbroader thanthat theycould write it up and submit itto us.Then we got to going back and forth as to whether ornot thecompanyhad the obligation to write all thesemany undefined things up or whether the union had theobligation to do that.The union was insisting that the company wassupposed to do it and I was insisting that we were notsupposed to do it.The matter was left with the - this proposition ofwhat we had agreed to,add that one statement and puta signature line on there and we would sign it.Now, this is what led to a statement by the unionthat they would attempt to draw up or put in writing allof these various things that hadn't theretofore beensubmitted to us.Now, I don't know specifically what they weretalkingabout and it was never explained to mespecifically what items were supposed - that either wewere supposed to write upor theywere contemplatingwriting up.I didn't know whethertheywanted to putdown how many men will be here on a certain day andhow many men will be there on a certainday and whois supposed to be on the scales and what the duties of a 326DECISIONSOF NATIONALLABOR RELATIONS BOARDscale man are, or whether or not they are supposed tobe job descriptions.I just told him we did not have the obligation to dothat for them,but if they wanted to submit a proposalto submit it.I've got one other note here that we then got on totalking about another minor section of the contract,and then that is where my notes end.Norfolk admitted that as of August 16 there were notentativeagreementson economic matters. He alsotestified that Courtney urged that if the Respondent wouldcompile the tentative agreements,refer to the presentpractices,and give a general increasethe Umon would takeitto the members and they might buy it,but that heinsisted that the Union would neverbuy it.He testifiedfurther that a general increase was not part of his proposal,which was only to include items agreed to plus a generalstatement that"allother matters would remain as theywere at present."Norfolk's notes for this meeting state:I told Union that we were not interested in makingany further concessions.Union insisted that we had to submit a writtenproposal even if it said only - we agree to those thingsalready agreed to and to otherwise we will continue aswe presently do -Union said to put it in writing and we might agreeUnion insists we have to do it in writingAnthony testified that he did not recall any meeting inAugust 1973 when the Union requested a new wage scalenor when the Respondent said it had no wage offer.Dunn testified that Mediator Bates attended the nextmeeting, held onAugust27;thatDipaola repeated hisrequest for the Respondent's final proposal in writing; andthatNorfolk again refused,stating that he had made averbal proposal,that he had no wage increase to offer, andthat he wanted present practice to continue.Norfolk testified that he had no recollection of thediscussion at the August 27 meeting,and that his notesshowed only that:Iagreed to submit proposal on "J", page 22[checkout time for terminated employees]-presentpracticeLayoff -good quits, will be paid to check out (for areasonable time) fires will be paid to firing timeUnion requests that we submit proposal on leave ofabsenceOn the following day,August 28,Anthony called Dunnto the office,offered him a weighmaster job at no increasein pay, and told Dunn to think it over and let Anthonyknow.Dunn testified that Anthony then asked if he wouldmind discussing the Union; that he replied he would notmind;that Anthony said it was unlikely that the Unioncould get a contract because a company as small as thisone could not exist with the Union,which would try totake over; that he explained that the International wouldcome to the plant only when the local could not handle asituation;and that Anthony offered toagreeto some of theUnion proposals after the Umon was out ofthe plant, butsaid"if we continuedthe union drive that possibly lots ofmen would be hurt."Anthony testified that he did notrecall,when heofferedthis job, asking if Dunn wouldmind talkingabout theUnion. He denied that he told Dunnemployeescould behurt if theycontinued the uniondriveand that he made theother commentsaboutnever signing a contract with theUnion attributed to him byDunn.He testified that therewas some discussionof the Umonat thistime, but itrelated only toDunn'sconcern about theeffect theweighmasterjobmighthave on hispositionwith theUnion.On cross-examination,Anthony testified that at thetime he offered Dunn the job hedid not discussanythingelse with Dunn"Of anyimportance, anyway . . . . That Ican remember."Anthony askedDunnin the plant on or aboutSeptember6 if he had decided yet about the job offer.Dunn repliedthat theunion officers felt he might be sellingout afterstarting the Union, and he asked for aletter he could showstatingthat the job, which had previously been performedby a supervisor,was notsupervisory and would not affecthis union status.Anthonyrefused,and accused Dunn oftrying to trick him. A few dayslater, however,AnthonysummonedDunn tothe office, offered towrite a letter suchas Dunn requested,and later gave Dunn a letter, datedSeptember 10,statingthat theRespondenthad placedDunnin a job "within thebargainingunit for which theSteelWorkersUnionhas been certified as the bargainingrepresentative."Dunn began his new job onSeptember 17.The nextnegotiating session washeld onOctober 9.Dunntestified thatDipaolagave the Respondent aredrafted proposalincorporating the provisions on whichtentative agreement had been reached;thatthe partieswent throughthisdocument,and again indicated tentativeagreement on some provisions but not onothers; thatDipaola statedhis thirdand final proposal on theprobationaryperiod was90 days, but Norfolksaid therewas no tentative agreement as he preferred 120; thatNorfolk stated thatwork was continuingon the benefitplans, and Dipaola said he would give the Respondentfurther time to produce such data;and that Dipaola, askedif the Respondent intended ever to sign a contract, andNorfolkstated thatin the end theywould have some typeof contract to sign.Norfolk testifiedalso that at the October 9 meeting theUnionsubmitteda written proposaland said it was "whatit understood had been already agreedto"; that when theywent through the proposal,however, it contained provi-sions and language onwhichagreement had not beenreached, and provisions which disregarded the Union'sagreement to make certain changessought bythe Respon-dent.Norfolkalso testifiedthat theyreached tentativeagreement on some provisions on which the Union agreedto restore such changes,and that hisnotes showed, withregard to the section on benefitplans, "Agreedto becauseof addition of noncontributorypension plan.Will holdhospitalizationin abeyance."On cross-examination, Nor-folk testifiedthat he did not know that the pension planhad been madenoncontributory as of October 9. SCHUYLKILL METALS CORPORATIONDunn testified that at the next meeting, held onOctober22,Dipaola said he had at the previous meeting presentedwhat the Union thought was agreed on, but the Respon-dent raised questions on some of the wording, and heasked if the Respondent was now ready to agree on thatentireproposal; that at Norfolk'srequesttheywentthrough the provisions, again, agreeing on some, disagree-ing on others; and that with regard to a checkoff proposalbased on voluntary authorizations, Norfolk again stated ashe had previously that he would not assist the Union tocollect dues, but agreed at Dipaola's request to consider itfurther.Norfolk testified that his notes showed as to the October22 meeting that Courtney, Dipaola, and three committee-men were present but he could not state which ones astheir names were not listed; that they discussed again theUnion's October 9 proposal; that he gave the Union data itrequestedabout truckdrivers, but said hesaw no sense inputting job descriptions in the contract; and that they thendiscussedDunn's job. Norfolk testified that he believedthis note referred to "the change by Mr. Dunn from hisearlier job to the job as a weighmaster, or something of thissort, and what those duties would be, and this sort ofthing."Dunn was offered the job as weighmaster onAugust 28 and began work on this job on `September 17.The testimony of both Dunn and Norfolk shows that atthe next meeting,onOctober 25,Dipaola asked if theRespondent was ready to consider'the issues referred to onOctober 22; Norfolk replied there was no decision on themyet;Dipaola suggested that company representatives meetwith the local committee in the absence of the pro's to seeif they could make more progress that way toward reachingagreement; and Norfolk agreed to consider this suggestionand subsequently notified the Union he agreed to it.c.Local negotiations from October 30 to thesettlement agreementMeetings were held without the pro's during the periodof about October 30, 1973, to about January 30, 1974, thecommitteemeeting with Anthony, who was frequentlyaccompanied by Baldwin and at times by Mann. OnOctober 30,at the first of these local meetings, Dunn askedmany questions about items in issue, and Anthony orBaldwin gave some answers. Dunn testified, and wascorroborated by Lewis, that Anthony interrupted to statethat, if Dunn was- seeking by these questions to reach anagreement, it was a waste of time because he did not intendto sign one, although he was willing to do things for theemployees without the Union; that when Lewis asked whyAnthony had not already done these things, Anthonyreplied that he did not realize he should until after theUnion was on thescene;that Lewis asked if Anthonywould put these things in writing, but Anthony refused,and said Lewis and Dipaola were trying to get him on anunfair labor practice but they already had all the charges inthe book and could only tell him to stop; that Anthonyalso stated that he would not do with the Union what hewould do for the employees without the Union, and that hewould not sign a contract and have the Union try to runthe plant; that Dunn pointed out, as he had on otheroccasions,that the local committee would be at the plant,327and the International representatives would come onlywhen the local people failed; that Anthony responded thathe believed Dunn, but Dunn would not always be the localpresident; and that Dunn and Lewis refused to discuss' anagreement that would exclude the Union.Anthony testified that he could "remember a smallamount about" this meeting; that "when we got in thereDunn took up the lead in it and started talking about whathe would like for us to do, and what he did was that westarted going over the same things we had been going overpractically at everymeeting since we started,and that isrehashing whether we had agreed or tentatively agreed tothis article, this paragraph, or what have you, and we wenton through practically that whole meeting being taken upthat way. I say practically, because I don't remember anymore than just that." Anthony testified further that he didnot, at this or any other meeting, say he would not sign acontract; that "I did there tell them I would not sign thecontract they presented to me to be signed. That I did do."Asked if he ever madea statementas to what he wouldsign,Anthony replied, "Well, I told them I would sign anagreement to exactly what we were doing now, at thepresent time." Anthony also testified, on cross-examinationby the General Counsel, that Dunn told him the men werelosing confidence in the bargaining process at the Respon-dent's plant, that "I don't remember any specific date, butitwas during the early part, or maybe the first meeting wehad. . . . Where the pro's were not present. . . . Everwhen that date would be." He also testified that no oneever explained to him the relationship, between theInternational and local union, and then that he could notremember anyone doing so.Baldwin testified that his October 30 notes, which headmitted were incomplete, show Dunn asking and Antho-ny answering questions on various items; that when Dunnasked if management was opposed to paid holidays,Anthony asked Dunn what he wanted, what he wouldsettle for, and Dunn replied "in effect nothing to hurt thecompany, he would like a substantial pay increase, somepaid holidays, but we did not get into any specifics at thattime.Then we got away from the negotiations and got intoa discussion concerning certain safety items in the plant."Baldwin did not recall that Anthony, at this or any othertime, said Dunn would not get a contract with the Unioninvolved.At the next meeting, onNovember 1,therewas adiscussion of the impact of current Federal wage controls,Anthony maintaining that the Union's proposal would,subject him to a charge of violation, Dunn urging that theemployees were in an exempted category for those gettingunder $3.50 an hour. Dunn also asked that the amountpaid out in incentive bonuses be added to wages, butAnthony said the bonus was for good workers whereas theUnion would give it to all. Dunn testified that Anthonystatedfurther that he would grant benefits to theemployees, and would set them forth in the handbookwhich wasjust as binding as a contract with the Union, butwould not sign a contract with the Union; that Dunn urgedbargainingabout contract proposalsand suggested, if theycould make some progress, he might be able to get theUnion to withdraw the charges of bad-faith bargaining that 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been tiled; and that Anthony said that he was not tooconcerned about the charges, because, although theRespondent was guilty as to some, he would "simply lieabout them"; that, when Anthony insisted they discussitems for inclusion in the handbook, he agreed they coulddiscussmatters on this basis if Anthony insisted, andAnthony responded "that if we was sincere in what we hadjust said, then they would start their procedure,for theirdecertification from the Steelworkers."Anthony, who admitted he could not recall the,dates ofany of the meetings, testified that at one of the localmeetings"we had more or less a generally frank discussionabout the different possibilities. The committee was tellingme that the men were getting ,rather militant .. onespecific thing that they brought out was that ...some ofthemen . . .were apparently talking to the TeamstersUnion. They were wanting to come up with something inwriting, specifics that they would put to the membershipand say, `This is what we are doing, we are makingprogress.' . . . I know the handbook was brought up. Idon't know who brought it up. I know that someonesuggestedtome, well, why don't I sign the handbook. Itold them that we gave the handbook as something that thecompany was, doing and was standing behind, and than itwas just asbinding upon us as if I had my signature on itor anybody else's signature." Asked by his counsel if thatwas allhe remembered concerning this meeting, Anthonyanswered: "That's all I remember as far as talking aboutthe handbook, other than anotherinstanceor other timewhen I hada meetingwith Mr. Courtney, he brought upsomething about a handbook.... It was something alongthe same lines,why don't you take your handbook and putit in the form of a contract and sign it. I said, `Well, youhave a copy of the handbook. Put it in the form of acontract and'we would have to sign it.' " Asked further ifhe remembered any discussion about incorporating thingsin the handbook and signing it but going along without anyUnion backing, Anthony replied: "Well, during this timethat we were doing this talking about some of the menleaving this unitandgoing in with the Teamsters Union,this was brought up, that this might be an alternative to bedone, and I told them that really if they took all thesethingsthat we have agreed with, the practices we are nowdoing as far as what we are doing with the handbook, thatwe would sign it, not necessarily putting it in the form of ahandbook. It could be either in the form of a handbook orin the form of a contract."Baldwin testified that his notes on the November Imeeting showed that Lewis requested something in writingthe committeecould' show the employees, and thatAnthony suggested some tentativeagreementscould be putin the handbook rather than in a union contract, but thathe did not recall how the handbook discussion came up.On cross-examinationby the Charging Party, Baldwintestified that his notes on this meeting referred to anindependent such as at Exxon; that he could tell this wasnot a matterof discussion but only a note to himselfbecause there was a question mark next to the note,although he admitted other question marks in his notes didnot so indicate;and, finally, that an independent such as atExxon might have been discussed, and that it was possiblyAnthony who brought this, up.,The next meeting was held onNovember 7.Dunntestified that Anthony told the committee he had an offerto make, not with "union backing" but "only as a form ofrelief to the rising cost of living," the offer being a 20-centgeneral increase retroactive to November 4, and somemerit increases as none had been given in 1973, the meritraises to be given in two parts to avoid any Federal wageviolations.Dunn asked if this would impair futurenegotiations, and was told it would not. The' committeeagreed to accept the offer as the employees were unhappyabout the lack of progress in the negotiations, and itrequested and was granted permission to make theannouncement about the increases at a scheduled member-shipmeeting.The members voted at the meeting onNovember 13to accept this wage increase offer. The generalincrease was put into effect, and a number of employeesalso received merit increases.Anthony testified that he remembered this meetingrather well; that there had not been a general increase forabout a year because it was held off until a contract wasreached that included wage rates, but it seemed then "thatwe weren't going to be able to do anything in the nearfuture"; that he therefore presented his wage proposal atthis time "with no strings attached in any way"; that Lewisat first wanted to take this to the membership, but thecommittee discussed the proposal and agreed to accept it;and that he .granted the committee's request that it makethe announcement. Anthony further testified that, after thegeneral increase went into effect, many employees receivedmerit increases ranging from about 10 to 30 cents, thatDunn and Lewis received them soon after the offer wasmade and all the other committeemen at some later point,and that he never discussed with the Union who would getthe merit raises or in what amount.Baldwin testified that his longhand notes on theNovember 7 meeting were typewritten the following day,after the language was improved, and that this was atAnthony's request because "Mr. Anthony had proposed anacross-the-board increase to the employees, and he felt thatwe should have something of a more formal nature to showjust what transpired in regards to this particular item .. .because he knew we were kind of treading on sacredground, and we wanted to be sure that we had itdocumented, that complete and full approval was grantedby the committee." is Baldwin did not recall whether heasked Anthony for ' help on the revision of these notes.Baldwin did recall that Anthony referred to a meeting ofemployees, but did not recall if it was on November 7 or atanothermeeting.Baldwin also testified that his notesshowed that at the previous meeting someone said theUnion's proposed wage increase would violate the Federalpay raise limitation; that Dunn at this meeting explainedthere was an exemption for those earning under $3.50 anhour; that Anthony, because of the time since the lastincrease and the increased cost of living, made a "no-strings-attached offer" of increases which would not affect10Anthony denied that he asked Baldwin to do this. SCHUYLKILL METALS CORPORATION329future negotiations,with a requirement that the "offer musthave thecommittee's immediateapproval"; 11 that the"offer was to make a 20 cents per hour across-the-boardboard increase,and after that to give a few merit increaseswhich would have been earned under normal, circum-stancesduring any period from which we were prohibit-ed 12from giving, with preference to the most deservingemployees"; that there was no discussion of the amountsor, times of theseincreases;and that Lewis said they wouldtake this to the employees for a vote but, after furtherdiscussion,the committee voted unanimously to accept it.Dunntestified that at thenextnegotiation meeting, onNovember 14,Anthony stated that he had received a copyof the charges and thoughtsomewere no longer applicable,and Dunn replied that he could get the charges dropped ifthey could proceed with the negotiations; that Anthonyasked what he thought of the Respondent's gift plan, andDunnreplied that it was "lousy" because a number ofemployees could not use the gifts; that Anthony then saidhe would be willing to give a gift certificate or check atThanksgiving and,Christmas, based on length of service,but the recipients were not to buy cigarettes or alcohol withthismoney, and the committee agreed to accept thisproposal; and that Anthonyagainexpressed his willingnessto put changes agreed to in the handbook but, when hereplied that the employees wanted a union contract,Anthony said he would not sign one.Anthony testified that he, discussed the NLRB chargeson a few occasions, that he remembered discussing themwith Dunn, but not when, and that Dunn said if they couldagree on some itemshe would have the charges dropped.Asked byhis counselwhat response he made, Anthonyanswered:"I really don't know, other than I am sure, well,we will see what wecan do. I told him I felt like it had gonetoo far in order to get it dropped before then. He said, `Wecan getitdropped in a day or two.' We really didn't doanything really constructive as far as negotiations wereconcerned before that time."Baldwintestified that his notes showed that, Dunn, at theNovember 14 meeting, proposed the withdrawal of chargesthat had been filed with the Board "if management wouldagree to someof theitemsthat had previously beenpresented to us,"and, later, that he believed this was basedon hisrecollection and his notes. On cross-examination,Baldwin said herecalledat some timeAnthony saidsomethingabout thecommitteelooking at the chargesfrom the company viewpoint. Baldwin testified further thatAnthony asked Dunn what was the most important itemfor the benefit of all the employees; that Dunn referred to anumber ofitemsbut said . the most important washospitalization;that Anthony mentioned that productionhad been lowin thelast quarter but the full bonuses wouldbe paidnevertheless;that they discussed distribution bytheRespondentof Thanksgiving certificates based onemployee length of service, whereas previously there wereno Thanksgiving gifts, as Baldwin recalled, "unless we had11Anthony made no reference in his testimony to requiring immediateapproval.-12At a later point Baldwin testified that he did not refer to beingprohibited as to merit increases but only as to a wage increase;that heunderstood an increase could not be granted without going to thecommittee and getting approval; and that, as to what prohibited doing sogiven turkeys once or twice"; and that Anthony and thecommittee agreed grievances would be investigated initial-ly by Dunn only. Baldwin admitted, on cross-examinationby the Charging Party, that, after the Respondent was toldon November 14 that hospitalization was the issue mostimportant to the employees, it never made specificproposals to the Union ,on this matter because, when therevision of the hospitalization plan was completed, theemployees were on strike.Dunn testified that Anthony called him into the office onor aboutNovember15 and said he did not recall getting thecommittee's approval on the Thanksgiving gift certificate;that he told Anthony it was approved by the committee,and the employees were not to buy cigarettes or alcoholwith this money; and that Anthony also said he would tryto come up with something to get the charges dropped. Ahearing on these charges was scheduled for December 4.Dunn testified -that he was called to the office again on oraboutNovember 27;that Anthony asked if the men stillwanted a contract with the Union, and Dunn answeiedthat a majority did; and that Anthony stated again hewould incorporate changes into .the handbook but wouldnot sign a contract with the Union. He also told Dunn heunderstood a Board agent would try to settle the charges.Dunn heard later from Dipaola of the settlement agree-ment signed onNovember 29,and he received copies of thenotice to be signed and posted. OnDecember4 Dunn wentto the office to get Anthony's signature and permission topost the notice. He testified that Anthony signed it, gaveleave to post it, but said he still-would not have a contractwith the Union.Anthony testified that he was sure he and Dunndiscussed the settlement notice but that he did notremember anything that was, said. Asked by his counsel ifhe remembered any conversation that, even in view of thesettlement notice, he was not going to sign a unioncontract, Anthony replied, "Like I stated before, I said thatIwas not going to sign the contract that they presented usoriginally, but I did not say that I would not sign a contracttthat we could work out."d.Negotiations subsequent to the settlementagreementOnDecember 14, 1973,Dunn telephoned Anthony andasked him to schedule another negotiating session beforethe holidays. Anthony said he was busy .with the yearendclose of the books, but arranged to meet onDecember 18.Dunn had a signed petition which he had prepared withtheUnion's help. He told Anthony at the December 118meeting it showed a majority wanted a union contract.13Dunn testified that Anthony , said he believed someemployeeswere engaged in a slowdown in order l opressure him- into signing a union contract and, if hecaught any doing so, he would promptly discharge then;thatDunn cautionedhim against, taking such action, andpreviously, "That I don't know.Just the samethought, that we can't do thisor anything else would bepresumptionon my part "13Thepetition,dated December 6, 1973, states in part that "The bestevidence the Companycan give in returnfor the faithfulservice we aregiving is,a Union Contract,"and, contains over 100 signatures thatcommitteemembers obtainedduring nonworking hours. 330DECISIONSOF NATIONALLABOR RELATIONS BOARD'asked if Anthony was ready then to discuss any of theproposed items in light of the majority position;and thatAnthony said he would not do' so because Dunn mighttrick him as he had tricked the employees into signing thepetition and, if he knew of a legal way to do so, he woulddischarge Dunn for tricking the employees.Anthony testified that he could not recall when but, in orabout November 1973,before the petition was presented,he complained to the committee about a slowdown in theplant and said,if the committee did not stop it, manage-ment would; and that the committee members protestedthat they had not organized anything like this and"if therewas such a thing they would try to stop it." Anthony alsotestified that he did not recall any mention of decertifica-tion at any meeting;that the purpose of the petition wasnot for decertification but to show the men,who were"gettingdissatisfied,"that"therewas progress beingmade";that the company never questioned the Union'sbacking by the membership"as such";that he recalledthere was a brief discussion with the committee about anindependent local, but not who brought it up or what wassaid;and that at one of the meetings"we had more or lessa generally frank discussion about the different possibili-ties.The committee was telling me . . . some of the men... were apparently talking to the Teamsters Union" sotheywanted something in writing to show they weremaking progress.Baldwin testified that he left the December 18 meetingearly but his notes showed that,while he was present, the"committee said that they had taken a poll regardingdecertification of the Steelworkers but that the majority ofemployees at that time favored retaining the union as thenegotiating agent";that the committee presented a petitioncontaining a number of signatures and a caption, but hehad no recollection of what it stated;that one of his noteswas "Get a contract with union backing but not necessarilySteelworkers";and that"there was some discussion 'thatsome of the other unions around town might be interest-,ed."Baldwin testified,on cross-examination,that,atmeetings before this union poll was taken, either Norfolkor Anthony had stated that"we didn't know the majority... other than the fact that we had an election . . . wenever,as far as I know,we hadn't received anything fromthe employees."He was not sure whether there was anydiscussion about an independent local being best for theemployees.Baldwin further testified that at this meetingDunn said the employees questioned the reliability ofpromises by management, and warned that there wasconsiderable tension in the plant which would increase ifthere was no contract;that the committee"consented tothe passing out of gift certificates for Christmas"; and thatthe parties agreed that the pro'swould not be called backyet.OnJanuary 8, 1974,Robins, the personnel manager,posted notices about a change in shift hours.14 The changehad not been discussed withanyrepresentative of theUnion.Dunn asked Anthony in the plant about this, andwas told management decided on the new schedule forsafety reasons and he did not want to talk about changingit.Dunn pointed out that this unilateral action mightconstitute a violation of the settlement agreement. Dunntestified that Anthony responded that this was one of hisprincipal reasons for not wanting a union,thatDunnwould always be trying to make company laws for him butDunn would never be able to do so. Dunn denied that hewas trying to do so, and urged Anthony not to considerthis discussion a reason for not wanting a union in theplant. There was some further argument, which Dunn didnot recall,but, he testified,Anthony finally said he wouldmeet after work hours to discuss the change in schedule but"not to change it back because his mind was made up." Atthat later meeting Dunn gave reasons why the hours,shouldnot be changed,and Anthony maintained the change wasmade for safety reasons. They arranged to hold anothernegotiating session onJanuary 22, 1974.Anthonytestified that he changed the hours at this timeas a safety measure for those working outdoors because ofthe change in daylight saving time; that he did not thinkabout discussing the change with anyone;that Dunn cameto see him and was upset about the change being madewithout any discussion;and that"I told him I would beglad to discuss it with him but I wanted him to understandone thing,that with the safety problems that we wouldhave out there, there wasn't anything we could do aboutit.. ... He denied that he criticized Dunn for trying torun the plant,and testified he did not recall Dunn sayingthis was a violation of the settlement agreement.According to Dunn's testimony,theJanuary22, 1974,meeting wasdevoted todiscussing(1) probationary periodand (2) pensions. As to(1),Dunn asked for 90 days,Anthonysaid he preferred the present practiceof 180 daysbut would agree to 120 days,and Dunn agreed to thisprovided Anthony would give consideration to other items.As to(2),Anthony said the revised pension plan, whichhad been put into effect,was funded entirely by theRespondent,which would give the -Union a copy of theplan.Dipaola testified that the Respondent, after refusingto discuss the pension plan because it was being revised,never notified the Union that the revised plan had beencompleted,and that, although Dunn was promised a copyof the plan,the Union never received one.Baldwin testified that his notes as to the January 22meeting showedthatAnthonytold the committee thepension plan which had been under revision for 2 yearswas finally completed, had received IRS approval, and theRespondent would under this plan be paying 100 percentof the cost;that the committee agreed it would try to getthe Union to withdraw a certain recordkeeping provisionon overtime;thatAnthony said he would considerapproval of some type of funeral leave; and that a numberof individual grievances were discussed.Baldwin admitted,on cross-examinationby the Charging Party, that thepension plan referred to at this meeting was never given tothe Union'as the Union had not since January 22 requestedit;thatwhen the union representatives requested theoriginal plan,he had convinced them it was of no use as itwas being rewritten; and that he did not recall promising acopy of the new one but possibly did.14The parties stipulated at the hearing that a notice was posted onJanuary 8 changing the work schedule.The Respondent had no copy of thenotice. SCHUYLKILL METALS CORPORATIONAt the next session, held onJanuary 24,the negotiatorswent through the Union's proposal of October 9, 1973, tosee if there was still tentative agreement on certain issues.They again reached agreement on a number of theseprovisions.They discussed other provisions, reachedagreement on some 15 including the pension plan, disagreedon others, deferred some including the hospitalization planon which the Respondent was still working, and, onmatters such as vacations and holidays, Anthony urgedthat they should continue the present practice.Baldwin testified as to this meeting that the probationaryperiod, discussed several times previously, was discussedagain; that the company practice had been that anemployee had to be there 6 months to be eligible forhospitalization and insurance programs, the Union hadasked for 30, then 60, then "had been hammering on 90days.We were holding out for 120, and the committeeagreed to the 120"; that Anthony wanted to be able toconsider ability as well as seniority on promotions, and thecommittee "seemed to agree"; that it agreed also not torequire the particular overtime records to which Anthonyhad objected; that there was discussion about additionalfuneral leave being granted "at the discretion of manage-ment"; and that it was agreed that certain items would bedeleted and others deferred, but Baldwin had no recollec-tion of what they were.The next session was held onJanuary 30, 1974.By thisdate a number of employees had received a merit increasein addition to the general increase agreed to on November7, 1973, and some, including Dunn, had received two meritincreases.Dunn testified that Anthony opened thismeeting with. a question whether the Union was ready totalk about the handbook; that Dunn replied that, in viewof the petition given to Anthony on December 18, 1973,they had to negotiate for a union contract; that Anthonysaid he did not intend to sign a union contract so saw noneed for further discussion, and the company representa-tives began to walk out; that Dunn urged them to stay andnegotiate further, assured them the Union was not trying toforce anything on the Respondent but only to negotiate,and asked if the Union was seeking too much; and thatAnthony responded that he could not agree to a unioncontract, that he would discuss only proposals to go intothe handbook, that continued discussion was a waste oftime, and that the pro's should be called back to see if theycouldfinda solution.No contract proposals werediscussed at this meeting.Anthony testified, when asked by his counsel if thenegotiationswithout the pro's resulted in any specificagreements, "We tentatively came to some agreement, yes,and yet I'm not completely sure we came to agreement onit. I discussed with them the things that I felt the companycould do, and I did not necessarily receive an agreementfrom them that this was okay, but I felt like as a wholethere was an agreement on it. . . . It was a matter of wediscussed this and I would give our position on it and thenwe would move on to something else. . . . whereapparently there was some disagreement they voiced theirdisagreement., One thing in particular I remember we did331agree on was the 120 days, and we discussed funeral leave,but again I'm not completely sure that they agreed with it."Baldwin testified that his notes as to the January 30meeting showed that "We discussed various aspects ofholidays, holiday pay, time off with pay, but no decisionswere reached.Mr. Anthony said he would think aboutsome of these items that we had discussed." Baldwin madeno reference to a decision to call the pro's back, buttestified that they were present at the next meeting, whichwas "around February 13, 1974."Dipaola testified that the committee in early Februaryreported to him and Courtney that it was unable toconvince Anthony to sign a union contract or even toreduce any provisions on which there appeared to beagreement to writing, and requested that the pro's comeback into the negotiations at the meeting onFebruary 13,1974.The pro's were back at the meeting on February 13,Norfolk for the Respondent, and Courtney and Dipaolafor the Union. Dunn testified that he and Anthonyindicated the items on which tentative agreement had beenreached; that Dipaola said he would go along with thecommittee's actions even on items with which he disa-greed; that Norfolk agreed to send Dipaola a copy of thepension plan on which agreement had been reached; thatDipaola agreed to give the Respondent additional time towork on the hospitalization plan; that they discussed otherproposed contract provisions, and agreed on some but notothers; that when Courtney and Dipaola pointed out thatsome newer employees were earning more than theirseniors and that there was no system for wage increases,Anthony said, as he had previously, that he decided whatemployeeswere paid; that they also discussed someproposed provisions, such as pay for time spent at funeralsof certain relatives, which Anthony had said he "would bewilling to live withthat the Respondent wanted tocontinue present practice on vacations and holidays, butagreed to give these matters further consideration; andthat, when Dipaola asked about checkoff if both member-ship and checkoff authorizations were voluntary, Norfolkagain said he refused to do the work for the Union, andAnthony said that a majority of employees did not wanttheUnion, but Norfolk agreed to consider this matterfurther.Norfolk testified that his notes as to the February 13meeting showed that they went through various writtenproposals and agreed on certain provisions and disagreedon others; that, as to the discussion of the funeral leaveprovisions, "We still had not reached, in my understandingwe still hadn't reached an agreement that there would besuch a thing as a funeral leave plan, although the union didtell us at this or a later meeting that they thought we hadagreed to one. I told them it was my understanding whatwe had done on this one was we were talking sort of in theabstract, if we ever agreed to a funeral leave plan these arethe things that ought toy be !included in it." Norfolk testifiedfurther that they discussed pay for jury duty but to hisrecollection no agreement was reached; and that this wasthe extent of his notes and recollection.15 Some of thesetentative, agreements were revoked by Norfolk in aFebruary 13, 1974, meeting. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Baldwin,the parties at thismeeting"reviewed the record write-up as presented by the unionfor items that had been agreed to, tentatively agreed to,and some that were still under discussion.We alsoreviewed the original union proposal for certain articlesthat had previously been discussed.Itwas decided wewould have another meeting with Mr. Dipaola and Mr.Norfolk.Itwas set up for February 20, 1974, butpostponed to February 26, 1974."The next meeting was held onFebruary 26.Dunntestified'that at the Respondent'srequest they againreviewed the Union'sproposals,with the Respondenttaking the same positions it previously did; that Dipaolarequested writeups on disputed items; and that Norfolksaid they were still going over items to see if they couldagree, he was giving further consideration to some mattersas he promised to do on February 13, and in thesecircumstances he saw no need for writeups that the Unioncould"pick over like vultures,"at which remark everyonelaughed.No agreement was reached onanyof theunresolved items at this meeting after about 2 hours ofdiscussion.Norfolk testified that his notes for the February 26meeting showed the parties again discussed funeral leave;that on holidays the Respondent continued to maintain itsposition on six nonguaranteed holidays with time-and-a-half pay for employees who worked, no pay for those whodid not,while the Union indicated it would go along if theholidays were guaranteed and straight time was paid to anemployee who did not work if the holiday fell on his dayoff; that the Respondent said it would let the Union knowon this last proposal; and that this was all of hisrecollection and notes.Baldwin's notes for February 26 show that"There was adiscussion regarding previous tentatively agreed uponconcepts and the discussion concerning funeral leave. Itwas decided to have the next meeting continue on theunresolved items without union officials and our attor-ney. . . . That meeting was set up and held on March 6,1974."Dunn testified that Anthony notified him in the plant onMarch6 that the original shift schedule had been restored.Anthony testified that he discussed the shift schedulewith Dunn several times,that Dunn requested resumingthe original schedule while he urged delay,and that Dunn"was elated over the fact that we were going back to it.Then it was announced in the meeting that we were goingback."Dunn also testified that,at the negotiating meeting onMarch 6, the Union's proposals were discussed once again;and that Norfolk or Anthony restated the companypositions that it had no wage increase to offer,that certainotherprovisionswould continue to be reserved aseconomic items to be considered in one package,that someprovisions were rejected, and as to some that the presentpractice should continue;that Courtney referred,as he hadin previous meetings,to discrepancies in the employee listfurnished by the Respondent,and asked for a list showingcurrent wages and classifications; that Anthony suggestedthat Dunn had sufficient knowledge to correct the list; andthat,when Courtney argued that the Respondent wasbetter able than Dunn to do this,Norfolk indicated that hewould look into it. The next meeting was scheduled forMarch 13.Norfolk denied that he attended a meeting on March 6.As noted above,Baldwin testified that on February 26 ameeting without the pro'swas scheduled for and held onMarch 6,and that his notes showed that, at the March 6meeting,"Mr. Dunn told us that he was in the process ofwriting up items that had tentatively been agreed upon. Avacationplan as proposed in the first write-up wasdiscussed.The hours and overtime were discussed. Mr.Anthony announced that on March 17, 1974, we would goback to our 7:00 a.m. starting time at the plant because thedaylight hours were getting so we could now start at 7:00.The next meeting was set up for the following week .. .March 13, 1974."Dipaola sent Norfolk a letter datedMarch 12, 1974,which stated:Enclosed are two (2)copies of a partial Agreementwhich reflects the understanding reached by andbetween the Company and the Committee. Also,incorporated in this booklet,for your consideration, arearticles such as Holiday Pay, Check-off and Sick paywhich has not been agreed to.There are other items, such as economics,not listedherein which are currently being discussed.As theseitems are agreed to, we shall put them in writing foryour concurrence.Dunn testified that, before the meeting onMarch 13,Anthony asked him in the plant what was being doneabout the negotiations,and he said the Union was waitingto hear regarding the items Norfolk was to consider; thatAnthony then said it was a waste of his and thecommittee's time because he did not intend to sign a unioncontract as it would do him more harmthangood so Dunnshould seek some procedure not tied to the Union; thatwhen Dunn said the committee had to try to get a contractas that was what the employees wanted, Anthony com-mented that he would do things for the employees andincorporate them in the handbook,Norfolk would helpwith the language in the handbook,Dunn and Lewis werethe principal ones who got the employees into the Unionand could get them out,and a strike would not be effectiveas another union would help him;and that Dunn said, ashe had on other occasions,that he wanted no strike as itwould hurt the employees and the Respondent.Dunn also testified that at the meeting on March 13,when the parties began to review the Union's revisedproposal,Norfolk said it was not in accord with theirtentativeagreement;thatDipaola explained that he,Courtney,and Dunn had prepared this,had includedprovisions on which tentative agreement had been reachedto avoid going over them repeatedly, and had added itemsthat Norfolk said he would consider further;that they thenwent through the provisions,and agreed on some as havingbeen previously agreed to,and on some others includingthe shift schedule as restored on March 6;that the unionrepresentatives agreed to check some items on whichquestions were raised;that where language changes hadbeen made Norfolk agreed to some as minor,objected to SCHUYLKILL METALS CORPORATIONothers, and Dipaola, while maintaining the meaning wasthe same, agreed to reconsider the original wording; andthatNorfolk agreed he would consider those provisionsDipaola stated Anthony had said he could live with andthoseNorfolk had previouslyagreed to considerfurther;thatDipaola admitted the membership and checkoffprovisions had not been agreed to but were included as "amust"; and that Norfolk stated the Respondent's positionon this was the same,and there was no agreement on it.Norfolk testified that the onlynegotiating meeting heattended in March was one held on the 27th; that, whetherthere were negotiating meetings during this period at whichhe was not present, "There may have been; I'm not surewhether there were or not.... Frankly, I don't know; Idon't remember. I don't know whether anybody told methat there were meetings or whether there weren't. I just donot remember." He also testified that "I know there hasbeen testimony both by Mr. Dipaola and Mr. Courtneyand Mr. Dunn as to other meetings,and I was said to bethere,and some testimony or statements have beenattributed to me coming from those meetings,but I was notthere and I could not have said those things. I may havesaid them at some other time at some other meeting, but Ijustwasn't at any meeting on those dates." Norfolkadmitted that some of his material shows the dates theRespondent received it but some does not, and that hisnotes are not paginated.Baldwin testified from his notesthat themeeting onMarch 13 was without the pro's; that the committee statedithad no recourse but to call the pro's back on the basis ofan informal survey of employee views; that Dunn "said hehad reworkedsomeportions of the prior items and hadgiven several copies to Bill Norfolk"; and that Anthonysaidhe would have Norfolk call Dipaola and set up thenext meeting.Baldwin also testified that he recalled thatmeetings without pro's were held on March 6 and 13, butthat he had no independent recollection regarding whatwas discussed.Dipaola testified that there was a meeting on March 13atwhich they discussed the proposal he had mailed onMarch 12. He testified further that at theMarch27 meetinghe submitted that proposal again with revisions he made asrequested by Norfolk at the March 13 meeting. Each pageof this -proposal was marked "Tentative Agreement" andhad places designated for the initials of the parties and forthe date. It is undisputed that when the parties on March27 began going through this proposal section by section,indicating where there was tentative agreement, Courtneysuggestedthey avoidrepeated discussion of some sectionsby initialing those on which tentative agreement wasreached, and Norfolk responded that it was unnecessary totake the time of all those at the bargaining table for this,and suggested instead that one representative of the Unioncome to his office for this purpose. It was agreed Dipaolawould do so on April 2.Courtney also requested that Dipaola and Norfolk atthat timetry to do something about the classification listisNorfolkalso testified,on cross-examinationby the General Counsel,that he did not know when or how he received a copy of a union proposalwith "3-27-74" printed on each page,that Dipaola may have delivered it tohim pei sonally but he had no recollection of this,that he guessed he had a333which the Respondent had given the Union as someclassifications had been omitted and some rates were notcurrent. Dunn and Courtney testified that Norfolk said theRespondent would try to do this, but that the Union neverreceived current wage and classification data. Both alsotestified that this was a short meeting because the initialingwas deferred.Norfolk testified that the March 27 meeting was the onlyone he attended in March.i6He also testified that,prior tothat meeting,he checked against his notes about half of theprovisions in the proposal mailed by the Union on March12,that,although the attached letter had stated thisproposal contained provisions on which there was tentativeagreement and other specific items, he found manydiscrepanciesfrom thetentative agreements and concludeditwas largely a restatement of the Union's originalproposal;that at this meeting the parties discussed hisobjections to that part of the proposed agreement he hadchecked and deferred discussion of the rest until he couldcheck it; and that at this meeting "A request was made tobring the list of pay rates for the employees up to date, andthe union was told that this would be done, that it wouldtake a little bit of time . . . but it would be provided."Norfolk testified further as to this March 27 meeting that"the suggestion was made about going through at least theones we had already talked about and initialing thosesections that had been agreed to. Then, after I had had anopportunity to go through the rest of them, to initial thosesectionswhich had been agreed to, if they were incompliance with what we had previously discussed, Isuggested to the union that it was unnecessary foreverybody to get together on that point, for the full unioncommitteeand the full companycommittee to get togetherand I suggested to him that he and I, or somebody else forthe union, have a meeting to go over this document, and itwas agreed that it would be handled that way," and thatthis meeting would be held with Dipaola in Norfolk's officeon April 2.Baldwin testified as to theMarch 27 meeting thatDipaola presented a compilation of items on which therehad been tentative agreement;that,while there had beensuch agreement on some of the items, many of them hadbeen"rejected by us" and others were under considera-tion; and that Dipaola "proposed we review it with theidea of agreeing to everything that was in there,and saidthat is it."Baldwin generally did not receive copies ofunion proposals so was not awareof whopresented certainones nor when.He testified that he thought there was somediscussion at this meeting of a classification list, but wasvague as to what the Union was requesting in this.regard.He testified further that they discussed the group hospitali-zation plan, a copy of the booklet explaining it having beendistributed to the employees and a copy sent to Dipaola;that a new pay rate list was requested and subsequentlymailed,Baldwin thought,toDipaola;thatCourtneyrequested phasing-out of the merit system; and that "Mr.Dipaola made the remark _ and I have this in quotes -number of meetings with,Dipaola but"Idon't have any of themdocumented or noted.I frankly don't have any recollection....The onlything I do know about it is it came into my possession afterMarch 27,1974." 334DECISIONSOF NATIONALLABOR RELATIONS BOARD`with adequate across-the-board increases and a simplecheck-off' he committee will take what we now have to themembership for a vote."Baldwin made no reference to theresponse to this remark,or to the discussion described bythe other conferees about initialing tentative agreements.Dipaola went to Norfolk's office onApril 2.Norfolk,who testified he had no notes on this meeting with Dipaolabut could recall what occurred, testified about it as follows:Well, after Mr. Dipaola and I exchanged our usualpleasantries,he suggested that we start going throughthis document,thisR-6, and he was getting ready toreach for his briefcase,I assume to take it out, and Isaid,"Really, there is no use in your pulling that out ofyour briefcase."I 'said,"I have gone through it. I knowwhat is in there, and you know that you have got inthere a bunch of items that we have not agreed to andthat we told you we are not going to agree to and can'tagree to, and specifically that check-off."Mr.Dipaola said, "That is something we have gotto have." He said, "You don't expect me to everypayday go chase those people all over the parking lot,do you,trying to collect those dues?"I said,"Willie,Idon't really expect you to do thatand I don't really know how you are going to do it, getyour money for your dues, but that is one of yourbookkeeping problems and not mine."Frankly, we never got any further than that.Of course,I heard Mr.Dipaola testify this morningabout a statement that was attributed to me at thatmeeting,saying that I said we would never sign acontract,or words to that effect.Itmay be that Mr.Dipaola gathered from what Isaid,at least this may have been his interpretation ofwhat I said,but my appreciation, understanding andremembrance about what I said was not that wewouldn't ever sign a contract or not that we wouldn'tsign a contract, but I had told him then,and I told himbefore,that I knew enough to know that when wereached an agreement on these items,we had them inwriting,that we were going to sign a contract.Itoldhim that we would have a hard timebargaining a contract and we were not going to be byfar the easiest people he had ever negotiated a contractwith,but I knew eventually we would get there, to thepoint where we would sign a contract;he knew it and Iknew it.I did not tell him on that date that we were not goingto sign a contract.Iwasn't about to sign what he hadpresented to me as R-6, and I am sure he understoodfrom my comments that is what I meant, I wouldn'twant to sign that because it had in it any number ofthings we just flat had not agreed to, and what we hadagreed to was misstated,plus this discussion about thecheck-off.He never did get the proposal out of his briefcase,that is true.I had,between the last time I had met withthe union and the time Mr.Dipaola came to my office,gone through,the rest of it and,as I told him, I knewprecisely what was in there.JUDGE SCHLEZINGER: What had you intended to dowhen you suggested at the previous meeting that Mr.Dipaola come to your office on that day?THE -WITNESS:That if we could go through this thingand take out his check-off, I knew what his problemwas, I thought I understood what his problem wasabout check-off and his union security clause, that if hecould get that out of there-well, two things I told himspecifically,"We will sign a contract but we won't signitwith that check-off in there and that proposal for awage increase."Frankly, I wanted to talk to Willie-Mr. Dipaolaprivately on that point and tell him that.JUDGE SCHLEZINGER:You had not planned, then, toinitial some provisions?THE WITNESS:I had not.That is right.Dunn testified that he had a conversation with Anthonyin the office onApril 4during which Anthony asked ifthings were"at the breaking point"in the plant; that hesaid the committee felt something could be worked outwithout a strike;that Anthony said he did not think theother committee members agreed with Dunn and hewanted to get their opinion;that Anthony asked what wasthe biggest issue for the employees,and Dunn replied itwas "a contract of some kind";and that Anthony said hewas willing to give some of the items discussed in thenegotiations,that he knew the Board could force him tosign a contract,that the Union could demand that he signa contract based on present practice,but that thenegotiations would then have accomplished nothing.Dunn testified further that Anthony called the commit-tee to the office onApril 10,and said he wanted to get theviews of the members other than Dunn to the offer ofchanges that had been discussed but without the Union;that Lewis asked why Anthony was willing to make suchchanges after all these years;that Anthony replied he hadplanned some before and recognized others after theUnion organized the plant, and he would put the changesin the handbook on a step-by-stepbasis;that thecommittee did not accept this offer; that, when Dunncommented that the employees were demanding action,Anthony asked the committee to present his views to theemployees and then meet again with him; and thatAnthony also said the Union could get them only a strike,and he would not sign a contract with the Union as itwould then try to run the plant.Baldwin testified that at the April 10 meeting Anthonyannounced(1) that he had arranged to have a cateringservice bring hot food to the plant in the morning; (2) thathe "would like to institute another 20 cents an hour across-the-board increase effective April 7,1974....a generalincrease that would be followed in a reasonable length oftime by another cost of living increase,"to which thecommitteegave its immediate approval;and (3) that "wewere working on an improved hospitalization plan and theimprovements would be implemented as soon as practi-cal."He also testified on cross-examination that he did notrecall any discussion about an employee meeting but theremay have been some. The next meeting attended byBaldwin was on May 8. SCHUYLKILL METALS CORPORATION335Courtney in aboutmid Aprilrequested a private meetingwith Anthony away from the plant premises. Anthonyagreed and they met at a motel. Courtney testified that heurged Anthony to enter into good-faith bargaining with theUnion; that Anthony said he was unwilling to sign acontract,and discussed his position regarding presentpractice set forth in the handbook; that Courtney urgedAnthony to put this in writing as a proposed contract; thatAnthonyinsistedthis would not be a contract the Unioncould accept, and he could not accept the fact of a signedunion contract; that Courtney asked if the Union couldwritea contract that would be signed, but Anthony saidthe Union could not; that when they were leaving he askedAnthony to consider a contract as it would be good for theRespondent and the men; that Anthony said he doubtedhis position would change but he would think about it; andthat Anthony asked Courtney to walk away and forget it,but Courtney said the Union as the elected representativecould not do so.17Anthony testified that at this meeting, which lastedabout 2 hours, Courtney urged acceptance of checkoff andother provisions, offered to discuss fewer holidays, andsaid there would be a strikeunless someagreements werereached; that he told Courtney he would sign a contractbased on the tentative agreements and present practice;and that they agreed to get together again if there was anychange of position.18Dunn testified that he had another conversation withAnthony in the office onApril 16;that Anthony asked, ashe had on previous occasions, what was most important tothe employees, and Dunn again replied it wasinsurance;that Anthony said they could get a provision on insuranceand other changes but only if it was done without unionbacking, that he would not do anything on the basis of aunioncontract, and that he was still willing to add thingsstep by step to the handbook which had always beenbindingand would continue to be; that Dunn said ameetingof the local officers was scheduled at which todiscuss areport to the employees on Anthony's sugges-tions;that Anthony urged that this be cone because hewouldnot signa union contract; and that Anthony alsocommentedthat he believed Dunn could get the Union outfor him if Dunn really wanted to do so, but Dunn repliedthat he had to carry out the wishes of the employees herepresented.Dunn testified that Anthony called thecommitteemembers tothe office onApril 19 andasked if they hadconsidered his April 10 proposal; that Dunn replied thatthey had agreed to hold an employee meeting on Fridayevening,April 26,to report on the status of the negotia-tions, to give the company view on the handbook, and tolet the employees vote; that Anthony said he agreed withthis program and the outcome would depend on how wellthe committee presented his position; and that Anthonyalso statedthat he was sincere about the changes in thehandbook, they would be made one at a time as theRespondentwas limitedin what it could give, and it would17Courtneyrequested this meetingwith Anthony, fox an "off-the-record"discussion.He testifiedthathe meant it wouldnot be a formalnegotiatingmeeting and they couldtalk freely,and that neither indicated the discussionwas intendedto be private.'5Anthony,in testifying aboutthe November 1, 1973,negotiations,be best for the employees as the Union could get them onlya strike at thistime.Dunn asked Anthony to hold overtimework to a minimum so most of the employees could attendthe meeting. He asked leave to post a notice of the meeting,and later showed Anthony the notice which Anthonyapproved for posting.Dunn testified, and was corroborated by Lewis, that thecommittee met twice with Anthony on April 26 prior to themembershipmeeting.At the first of these meetings, asdescribed by Dunn, Anthony asked what the committeethought was an adequate general increase; Dunn repliedthat, in view of the wage levels, it should be 40 or 50 centsan hour; Anthony said that was more than he was willingto offer but, if the employees voted for the handbook idea,he would give 20 cents then and 20 next month; whenLewis asked why both could not be given then, Anthonysaid it was because the employees would probably vote togo on with the Union and he would be bound by thisincrease.Anthony also commented that the committee hadcomplained in the past that company promises were notkept; and Lewis said he had asked the question because heknew of company promises made to employees that werenot kept; Anthony then said he would give 20 cents as ofApril 26 to show his good faith and, if the employees votedfor the handbook proposal, another 20 cents the followingmonth, and that Anthony also pointed out that the"certification isn't out until the first of next month." TheUnion was certified on May 3, 1973. The committeepromised to convey, Anthony's offer to the employees atthe meeting. Anthony thanked the men for their time, andthey returned to work.Dunn testified that, at the secondmeetingin the office,Anthony said he wassincereabout the handbook offer, theoutcome of the meeting depended on how the committeeconveyed his offer, and he believed they could get theemployees to agree to the handbook as he had heardspeeches made by Lewis and Dunn; that Dunn said theyalsowere sincere about reporting all the facts to themembership, and would abide by whatever the outcomewas; that Anthonyagain saidhe would not sign a contractwith the Union, they could not win with a strike becauseanother union would furnish replacements, and the Unionmen would suffer; and that Anthony asked Dunn to reportthe results of the meeting to him the next day, a Saturday,and Dunn said he would if he had theresults.The membership voted to reject the handbook offer.Dunn did not call Anthony on Saturday. Dunn testifiedthat he was called to the office onApril 30,that Anthonyaccused Dunn of avoiding him, that Dunn denied this andsaid Courtney was to report, that Anthony said no one hadreported but he heard the results were fairlyclose,and thatDunn said that was not so and explained that the vote wasby secret ballot, counted by the wives of the officers, andhe was told' on Saturday the handbook proposal wasrejected by 90 percent. Dunn testified that Anthony thenthanked him for the committee having gone out on a limbto presentthe company side, and asked what the situationstated that at a meeting withCourtney, who "broughtup something about ahandbook . . . why don't youtake your handbook andput it in the form ofa contract and sign it. I said, `well, you have a copyof the handbook Put itin theform of a contractand we would have to sign it.' " 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas at that time; that Dunn said another meeting was to beheld on May 3 with a Union representative present, andagain askedfor permission to post a notice after clearanceby Anthony; that Dunn later brought in two notices, oneabout the contract negotiations, the other about a strikevote; and that Anthony agreed to the posting of the firstbut advisedagainstthe second as it would alarm people.Anthony testified that he did not recall anything inparticular about meeting with Dunn in April 1974; that thepossibility of a strikewas "inour minds from the verystart";that it was raised attimesby committeemen orothers saying they would not be able to control the menmuch longer unlessthey could show that they "had madesome progress,but anything just specifically talking abouta strike, no." He also recalled that he discussed with Dunnnotices about a membership meeting and a strike votewhich he gave Dunn permission to post, that during thisperiod he asked Dunn "who was going to give thecompany's side as to what the company had already agreedto in the proposal, and what have you"; and that Dunnassured him "they were going to present it just like it was."He also testified, as to discussion of a wage increase inApril, that he recalled only that in April he askedpermissionto give another 20-cent increase, the committeeagreed,and it was put into effect, with no strings attachedby either side. He denied that he conditioned this increaseon acceptanceof a handbook instead of a contract.Both Dipaola,and Courtney were present at theMay 3membershipmeeting.Dipaola described to the member-ship the negotiations to date, and Courtney then spoke ofthemany disadvantages of a strike. The vote by secretballot was 131 to 7 in favor of a strike.The parties met onMay 8with Mediator Bible present.Dipaola reported th e strike vote was over 90 percent, saidthis resultedfrom the Respondent denying the rights of theemployees and their certified representative under the Act,and asked if the Respondent had any final offer. Dipaolatestified that Norfolk said he did but, when asked to put itinwriting,said he had no intention to put anything inwriting.Dipaola also testified that he commented thatAnthony never intended to bargain, to which Anthonyresponded that he did, not ask for the Union, and statedthat if they wanted a strike they should go ahead andstrike.The strike began on the morning ofMay 13and wasstill in progressat ^ the time of the hearing. The partiesstipulated at the hearing that there were, prior to the strike,approximately 160 unit employees, none of whom reportedfor work on May 13, that about 35 have returned to worksince that date,and that about 125 employees were still onstrike atthe time of the hearing.Norfolk testified that his notes listed the date of May 8but made no reference to what occurred.Baldwin testified that he was at this meeting and readfrom his notes who was present, but was not asked byPharis what occurred.Dipaola testified that 'a meetingwas called by Norfolkand held in Norfolk's office inearly Junewith MediatorBible present, that he asked if the Respondent was ready tobargain,but Norfolk made an angry statement regardingcertain acts' of violence he blamed on the strikers, andrefused,when both Bible and Dipaola requested that theparties negotiate, to discuss any other subject. Dipaola alsotestified that another meeting was held inlate JuneorearlyJulyinNorfolk's office,withDipaola and Courtneypresent for the Union and Norfolk and Baldwin for theRespondent, at which Norfolk again berated the Union foracts of violence and refused to discuss any other matter.Norfolk testified that he did not keep notes on these twomeetings; that he thought, but was not sure, the firstmeetingwas requested by mediation and Bible waspresent; that he was very angry about certain violence thathad occurred and the only topic he permitted was hiscondemnation of this conduct; that he did not recall whowas at the second meeting but thought no mediator waspresent; that violence was again the only topic; that he didnot give the union representatives much chance to talk,and he did not recall whether they or the mediator asked atthesemeetings to negotiate; but that he did recall theirasking that he let the Union know if he found anyconnection between the violence he described and theUnion.That was the last meeting between' the parties. InSeptemberDipaola telephoned Anthony and urged him toenter into an agreement and get the men back to,work, butAnthony said his position had not changed. Dipaolasuggested that they at least embody in an agreement the-provisions on which tentative agreement had been reached,merely list the unresolved items, give the men some generalincrease, get them back to work, and negotiate from there.According to Dipaola, Anthony was reluctant but agreedto talk to Norfolk about it. Norfolk telephoned Dipaola afew days later, they discussed Dipaola's conversation withAnthony, and Norfolk suggested Dipaola come to hisoffice.When Dipaola went to Norfolk's office, as hetestified,Norfolk told him, "You know I work for a client,"and Dipaola then said "for the good of everybody, you aretheir attorney, I would appreciate it very much if youwould advise them to let's go ahead and enter into anagreement here with the unresolved items still pending andwe will not prejudice your position or ours and continue tonegotiate."Norfolk said he would talk to his client, butDipaola heard nothing further from him.Near the close of Dunn's lengthy testimony, he wasasked by Respondent's counsel, Pharis, if the Respondentever refused to discuss any proposals submitted to it duringthe negotiations and, if so, what and when. Dunn repliedthat "The company refused to discuss their vacationproposal ... in several differentmeetings. . . refused togo into the -holiday provision . . . refused to discusseconomical items on hours and overtime . . . refused todiscuss union membership and check-off' . . . refused todiscuss time off with pay"; that as to such provisions theRespondent stated that it wanted its present practice; andthat it reserved discussion of economic items and stated it"had no wage increase to offer."Dipaola testified that the parties never discussed eco-nomic items because the Respondent insisted they wait todiscuss these items as one package after agreement wasreached on all other matters. He denied, on cross-examina-tion by Pharis, that Norfolk said he would sign what wasagreed to and let everything else stand. He asserted thatNorfolk refused to sign any agreement on the basis that the SCHUYLKILL METALS CORPORATIONRespondent,liked what it had, and that when the Union onfrequent occasions told Norfolk to put that in writing, signit,and Dipaola would submit it to the membership,Norfolk invariably stated that he did not intend to doanywriting for the Union. Dipaola further testified thatNorfolk never submitted a written statement of currentpractices,and that he never received a copy of thehandbook but saw it for the first time at the hearing herein.Norfolk and Anthony admitted they never gave one to theUnion but assumed the Union had it as many employeesdid.Norfolk testified that he never refused to give considera-tion to any proposal made by the Union. He maintainedthat they discussed checkoff numerous times; that, whilehe never told the Union "specifically that I was' going togive them consideration on the check-of," he likewise"never did tell them I would not give them considerationon check-off"; that Dipaola's latest proposal on this matterwas considerably improved from the company viewpoint,but thatneverthelessthe company "position was that wedid not want it . . . did not want to do it"; then that he didnot believe he said the company did not want to do it, butexplained to Dipaola "why we didn't want to do it," whichwas because the Respondent was not set up like othercompaniestomake deductions so the Union could do itbetter.Thd Respondent did, however, admittedly makevarious payroll deductions.Norfolk also testified that the Respondent furnished theUnion with some cost data on benefits, and explained thepension plan changes being made; and that he neversubmitted for inclusionin an agreementany provisions,even for continuation of the status quo, on holidays,vacations, benefit plans, and other substantive items onwhich no tentativeagreementhad been reached, butmerely indicated agreement or disagreement with what theUnion presented. He admitted, on cross-examination bythe Charging Party, that the agreement he proposed to theUnion on August 16 would have included no provisions asto checkoff, shift differential, hours and overtime, funeralpay, holiday pay except for those who worked on theholidays, benefit plans, and wage increase, and would haveincluded only in part the provisions as to arbitration,seniority, and vacations. He also testified that he had toldthe Union he was getting the data on hospitalization andthat the revised pension plan would become noncontribu-tory, but that neither the Union nor the Respondent knewthen whether this would mean increased benefits for theemployees.Anthony testified that he would not sign the originalproposal presented by the Union or any of its amendedproposals; that he would have signed a contract incorpo-rating the items on which there was tentativeagreementand present company policy; that this had been hispositionsinceabout August, and he had told Courtney soin their private meeting at the motel; that neither he norany other company representative, however, ever put thisposition into writing to present to the Union for accept-ance asa contract; that after the Union submitted a'19N.L RB. v. A. W. Thompson,Inc., 449 F.2d 1333 (C.A. 5, 1971).20See,for example,N.L.R.B.v.Herman SausageCo., 275F.2d 299 (C.A.5, 1960).337proposal setting forth whatit assertedwere the provisionson which therewas tentative agreement,with which theRespondent did not agree, the Respondent never put intowriting its understanding as to what tentativeagreementhad been reached; and that, while he remembered "theunion asking us to write up what we were now doing," hecould not remember exactly theresponsethat was made,but it was to the effect that "it was such a wide variety ofthings and such a big job that it would be better if it wassome specific thing that they wanted and it could behandled that way." Anthony admitted that at one of themeetingswithout the pro's he told the committee thehandbook "was just asbinding upon us as if I had mysignatureon it." He also testified that when Courtney attheirmeeting "brought upsomethingabout a handbook... something along the samelines,why don't you takeyour handbook and put it in the form of a contract andsign it,"he replied, "Well, you have a copy of thehandbook. Put it in the form of a contract and we wouldhave to sign it."Concluding Findings1.Allegations of refusal to bargaina.The pattern of bargainingThe complaint alleges that the Respondent negotiatedwith the Union in bad faith with no intention ofconcluding any agreement with the Union and refused toexecute any agreement to which the Union was a party.Section 8(aX5) of the Act places upon an -employer theobligation to bargain collectively with the duly designatedrepresentatives of its employees. Section 8(d) of the Actstates that this duty to bargain requires an employer to"confer in good faith with respect to wages, hours, andother terms and conditions of employment, or thenegotiation of an agreement . . . but such obligation doesnot compel either party to agree to a proposal or requirethemaking of a concession. . . ." As was stated by theCourt of Appeals for the Fifth Circuit, "We have held onnumerous occasions that while the duty does not compeleither side to make concessions, it does require that theparties `enter into discussion with an open and fair mind,and a sincere purpose to find a basis of agreement ...'[citing cases]. "19 The court has also held, in agreementwith the Board, that bargaining in good faith "takes morethan mere `surface bargaining,' or `shadow boxing to adraw,' or `giving the Union a runaround while purportingto be meeting with the union for the purpose of collectivebargaining.' "20 In determining whether an employer hasbargained in good faith, it is necessary to scrutinize thetotality of its conduct and, on the basis thereof, to draw thefine line between legitimate hard bargaining designed toachieve a contract the employerconsidersdesirable, andunlawful surface bargaining designed to frustrate thepossibility of concluding an agreement.21 As the courts21FloridaMachine& Foundry Company and Fleeo Corporation,190NLRB 563 (1971);West Coast Casket Co., Inc.,192 NLRB 624 (1971);JohnZink Company,196 NLRB 942 (1972). 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave held, "The heart of this type of case is thefactquestionof good faith," 22 and the problem involved "isessentially to determine from the record the intention orthe state of mind of [the Employer] in the matter of [his]negotiations with the union." 23TheRespondent in the instant case entered intonegotiations with the Union, the certified representative ofthe employees, on May 24, 1973. When unfair laborpractice chargeswere filed in Case 15-CA-4984 onSeptember 4 and October 4, 1973, which included anallegation of refusal to bargain, the Respondent enteredinto a settlement agreement on November 29, 1973, whichprovidedinter aliathat it would bargain collectively withthe Union. There ensued a prolonged series of negotiationmeetings, some quite lengthy. Nevertheless, no agreement,complete or partial, had been concluded when, on May 13,1974, a year after the Union's certification, the entirecomplement of unit employees went on strike in protestagainst the Respondent's failure and refusal to enter intoan agreementwith the Union. The Union made variouswritten contract proposals which the Respondent at thenegotiation meetingsdiscussed, over and over again. Therewas tentativeagreementon a few of the provisionsin theseUnion proposals, but even as to such provisions, when theUnion attempted to reduce them to writing, the Respon-dent raised questions as to their substance or wording. Therecord shows that the Respondent during the protractednegotiationsinsistedon deferral of economicissues;refused to discuss the terms of benefit plans that werebeing revised until the revisions were completed; refused tomake any wageincreaseoffer to the union representatives;stated that the company president would decide whatwages employeesreceived; notified the plant committee ofemployment- benefits it was granting includinggeneralraises in amountsthe Respondent determined and meritincreases givenin amounts and to individuals determinedby the Respondent; 24 rejected without any meaningfulbargainingthe Union's various checkoff proposals; refusedwhen it rejected union proposals to make counterpropo-sals; questionedthe Union's representativestatuswithoutany basis for its asserted doubt, and, when the Union 7smajority status was affirmed overwhelmingly, neverthelessurged employees to shift their allegiance from the certifiedUnion to an independent or other union; stated repeatedlyitwould grant some of the changes sought by the Union byincorporating them fromtimeto time in an employeehandbook, but refused to state this position in writing or toreduce the handbook to the form of a contract it wouldsign;insistedas to many of the Union's proposals thatpresent plant practice should continue, and asserted awillingness to sign a contract based on tentative agree-ments that had been reached and present practice, butrefused toreduce itspresent practice to writing; refused to22N.L KB. v. Herman Sausage Co., supra.23N.L.R B. v. National Shoes, Inc, and National Syracuse Corporation,208 F.2d688,691(C.A.2);seealsoN.L.R.B. v. Reed & PrinceManufacturing Company,205 F.2d 131, 134 (CA. 1), cert.denied346 U.S.887;Church PointWholesale Grocery Company, Inc.,215 NLRB No. 93(1974).24 1 find no merit in the contentionmade in the Respondent's brief thattheUnion is estopped frombasing chargeson conduct which occurredduring the negotiationswithout the pro's because the Union proposedinitial provisions on which there was tentative agreement,after indicating it would do so, when it admittedly had nointention to initial anything; and refused to engage in anynegotiations after the strike began..It is apparent, from the foregoing and the record as awhole, and I fmd, that the totality of the Respondent'sconductmanifests "a predetermination not to reachagreement" on any basis with the Union. Anthony in factfrequently asserted his determination not to conclude andexecute any agreement with the Union. It is also manifestfrom the Respondent's conduct that it was engaging in"stalling" tactics and in fruitless negotiations "in order tofrustrate bargaining and undermine the statutory repre-sentative." 25Accordingly, I find, on the basis of thecredited testimony, the admissions made by the Respon-dent'switnesses, and the record as a whole, that theRespondent was not engaging in legitimate hard bargain-ing,as it maintains, but in surface bargaining, as theGeneral Counsel contends, that the Respondent by itsoverall conduct was negotiating with the Union in badfaith and with no intention of ever concluding or executingany collective-bargaining agreement with the Union, thatthis conduct of the Respondent was designed to underminethe Union's representativestatus, and that the Respondentby such conduct has failed and refused to bargain with theUnion since its certification in May 1973, in violation ofthe Settlement Agreement of November 29, 1973, and ofSection 8(a)(5) and (1) of the Act.26 Accordingly, I fmdthat the Regional Director was warranted in vacating thesettlement agreement. I find further that the employeeswent on strike on May 13, 1974, in protest against theRespondent's failure and refusal to bargain in good faithwith the Union, and that the strike therefore is, and hasbeen since its inception, an unfair labor practice strike.27b.Unilateral changes in shift schedulesThe complaint specifically alleges that the Respondentrefused to bargain collectively with the Union in that itunilaterally changed existing working hours without givingthe Union notice or an opportunity to discuss and bargainthereon.The Respondent admits it changed the shift schedules onJanuary 8, 1974, without such notice to or discussion withthe Union. When Dunn protested this unilateral action andasserted itwas violative of the settlementagreement,Anthony agreed to discuss the changes with Dunn, butonly on the understanding that Anthony would not retractthe announced changes. Such unilateral action as toworking schedules, even if taken in good faith and with thebargaining on this basis.25 SeeAmerican Steel Building Company, Inc.,208 NLRB 900 (1974).26The Hartford FireInsuranceCompany,191NLRB 563 (1971);WestCoast Casket Co., Inc., supra, Supakand SonsManufacturing Corporation,192 NLRB 122 (1971);John Hutton Corp., d/bla KUMU Radio AM-FM213 NLRB No. 12 (1974);Underwriters Adjusting Company,214 NLRB No.58 (1974);Lorenz Schneider Co., Inc.,215 NLRB No. 140 (1974);WarehouseMarket, Inc.,216 NLRB No. 41 (1975).27 AmericanSteel Building Company, Inc., supra. SCHUYLKILLMETALS CORPORATIONcommittee's later consent, is nevertheless violative of theRespondent's statutory bargaining obligation.28 I find,therefore, that the Respondent, by such unilateral action,further violated Section 8(a)(5) and (1) of the Act.29c.Refusal to furnish dataThe complaint also alleges that the Respondent refusedto bargain collectively with the Union by refusing, since onor- aboutMarch 1, 1974, to furnish to the Union datarelating to job classificationswhich the Union hadrequested for the purposes of negotiating an agreement.The Respondent early in the period of negotiationsfurnished some data requested by the Union, including aclassification list.The Union pointed out to the Respon-dent, however, that this list was out of date, and theRespondent agreed to furnish the current classificationdata. This it failed to do, although the Union repeatedlyrequested it. I find, therefore, in the entire context of thiscase, that the Respondent failed and refused to producedata requested by the Union relating to current jobclassifications, and that it thereby further violated Section8(a)(5) and (1) of the Act.30I find further that the employees who went on strike onMay 13, 1974, in protest against the Respondent's failureand refusal to bargain in good faith with the Union, haveengaged in and are engaging in an unfair labor practicestrike.2.Allegations of interference, restraint, andcoercionThe complaint alleges that the Respondent engaged inunfair labor practices violative of Section 8(a)(1) of the Actby the following acts and conduct of Anthony: (a) on orabout August 28, 1973, threatened an employee that manyemployees would be hurt if they continued to support theUnion; (b) on or about November 27, 1973, and April 30,1974, interrogated an employee concerning his own andother employees' union membership, activities, and de-sires;(c) on or about December 18, 1973, threatened anemployee with discharge if he continued his support of theUnion; (d) on or about a date in early April and April 26,1974, offered employees a wage increase if they wouldabandon the Union and/or encourage other employees toabandon the Union and thereafter not bargain or insist ona collective-bargaining agreement; (e) on or about October30, November 14 and 27, 1973, and January 30, March 13,April 4and10, 1974, promised employees undisclosedbenefits and improvements in working conditions if theyabandoned the Union and/or their insistence on acollective-bargainingagreement;and (f) on or aboutNovember 15, 1973, offered undisclosed benefits toencourage employees to withdraw unfair labor practicecharges in Case 15-CA-4984.I find, on the basis of the, credited testimony and therecord in its entirety that (a) Anthony told Dunn in the28 See, e.g.,N.L.RB.v.Benne Katz d/b/a Williamsburg Steel ProductsCo.,369 U.S. 736;Nello Pistoresi & Son, Inc.,203 NLRB 905 (1973);Missourian Publishing Company, Inc.,216 NLRB No 34 (1975).29 The Respondent's subsequent resumption of the original workschedule, with notice to,but no bargaining thereon with the Union, is notalleged by the complaint as a separate violationof the Act,nor are other339office on August 28, at the time he offered Dunn theweighmaster job, that he did not believe a company thesizeof the Respondent could exist with a union and that, ifthe employees continued the union drive, "possibly lots ofmen would be hurt"; (b) Anthony asked Dunn in the officeon or about November 27, 1973, if the men still wanted acontractwith the Umon, and on April 30, 1974, askedabout the results of the strike vote taken at a membershipmeeting on April 26 and about what the membership wasplanning; (c) Anthony told the plant committee in theofficeon December 18, 1973, when it presented anemployee petition affirming the Union's representativestatus, that he was "going to fire all of the employees thatwas dragging their feet within the plant ... right away,"and that if he knew of a legal way to do so he woulddischarge Dunn for tricking the employees into signing thepetition; (d) Anthony told the committee in the office onApril 26, 1974, that he would give a 20-cent generalincrease then and another the following month if thecommittee persuaded the employees to vote for incorporat-ing changes in the employee handbook in lieu of a contractwith the Union; (e) Anthony, on a number of occasionsduring the course of the negotiations, offered the commit-tee in the office various employment benefits if they wouldagree that benefits could be incorporated in the employeehandbook from time to time in lieu of a contract with theUnion; and (f) Anthony told Dunn in the office on orabout November 15, 1973, he was going to try to come upwith a new insurance provision and other benefits thatwould meet with Dunn's approval if in return he could getDunn's approval to drop'the charges that had been filed inCase 15-CA-4984.Accordingly, I find that the Respondent, by the acts andconduct of its president, coercively interrogated andthreatened employees about their union activities, andoffered and grantedwage increasesand other benefits toemployees, to induce them to abandon their unionactivities,and thereby interfered with, restrained, andcoerced its employees in the exercise of their Section 7rights, in violation of Section 8(a)(1) of the Act.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed' in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructingcommerceand the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) of theAct, I shall recommend that the Respondent be ordered tounilateral actions taken by the Respondent.Testimony with regard theretowas presented by the General Counsel as part of the bad-faith bargainingpattern.30N L.RB. v. Truitt Mfg. Co.,351 U.S. 149;John ZinkCompany, supra.The complaint does not allege the failure to furnish the revised pension planor other data to the Umon as a separate violation of the Act. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and from any like or relatedinterference with the rights of its employees guaranteed inSection 7 of the Act, and that it take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that the Respondent has refused tobargain collectively in good faith with the Union, I shallrecommend issuance of an order that the Respondent,upon request, bargain collectively in good faith with theUnion as the exclusive representative of the employees inthe appropriate unit and, if an understanding is reached,embody such understanding in a signed agreement 31It has been found above that the unit employees wentout on strike on May 13, 1974, to protest the Respondent'srefusaltobargainwith the Union. Some of theseemployees have found work elsewhere and some havereturned to work for the Respondent, but most of themwere still on strike at the time of the hearing. I shall,therefore, in all the relevant circumstances, recommendthat the Respondent be required to sign and mail copies ofthe Order 'and notice to the homes of the unit employeeswho went on strike, and to reinstate them upon applicationin a nondiscriminatory manner.32Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.SchuylkillMetals Corporation is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.United Steelworkers of America, AFL-CIO-CLC, isa labor organization within the meaning of Section 2(5) ofthe Act.3.All the production and maintenance employeesemployed at the Respondent's Baton Rouge, Louisiana,plant, including the laboratory trainee, warehousemen,truckdrivers, and construction employees, but excluding alloffice clerical employees, professional employees, laborato-ry employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.The Union has been certified as the exclusivecollective-bargaining representative of all the employees inthe aforesaid unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment.5.By negotiating with the Union in bad faith and withno intention of concluding or executing a collective-bargaining agreement, by unilaterally changing the workschedules of the unit employees without adequate noticeand opportunity for discussion afforded the Union, and byfailing and refusing to furnish data requested by the Unionrelating to current job classifications, the Respondent hasrefused to bargain collectively in good faith with the31Thompson Brothers Coal Company, Inc. Thompson Coal Company, Incand Thompson and Phillips Clay Company, Inc.,192 NLRB 24 (1971).32 SeeAmericanSteel Building Company, Inc., supra; Lorenz SchneiderCo., Inc.,supra.33 In the eventno exceptions are filed as provided by Sec. 102.46 of theUnion, and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.6.By coercively interrogating and threatening employ-ees about their union activities, and by offering andgranting employees wage increases and other employmentbenefits, to induce employees to abandon their support ofthe Union, the Respondent has interfered with, restrained,and coerced its employees in the exercise of their Section 7rights, and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.8.The strike which began on May 13, 1974, is, and hasbeen since its inception, an unfair labor practice strike.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER33The Respondent, Schuylkill Metals Corporation, BatonRouge, Louisiana, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Coercively interrogating and threatening employeesabout their union activities and offering and grantingemployees wage increases and other employment benefitsto induce them to abandon their support of the Union, orin any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.(b) Failing and refusing to bargain collectively in goodfaithwith United Steelworkers of America, AFL-CIO-CLC, as the exclusive collective-bargaining representativeof its employees in an appropriate unit, concerning rates ofpay, wages, hours of work, and other terms and conditionsof employment, by negotiating with the Union in bad faithand with no intention of concluding or executing acollective-bargaining agreement, by unilaterally changingthe work schedules of the unit employees without adequatenotice to and opportunity for discussion afforded theUnion, by failing or refusing to furnish data requested bythe Union relating to current job classifications, or by inany other manner refusing to bargain with the Union inaccord with its statutory obligation.(c) The aforesaid appropriate unit is comprised of all theproduction and maintenance employees employed at theRespondent's Baton Rouge, Louisiana, plant, including thelaboratory trainee, warehousemen, truckdrivers, and con-structionemployees,but excluding all office clericalemployees, professional employees, laboratory employees,guards, and supervisors as defined in the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:Rules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order heremshall, asprovidedin Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes. SCHUYLKILLMETALS CORPORATION341(a)Upon request, bargain collectively in good faith withthe above-named labor organization, as the certifiedexclusive collective-bargaining representative of its em-ployees in the above-described unit, concerning rates ofpay, wages, hours of work, and other terms and conditionsof ernployment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its plant in Baton Rouge, Louisiana, copies ofthe attached notice marked "Appendix," 34 and mail a copythereof to each of its striking employees. Copies of saidnotice,on forms provided by the Regional Director for34 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof theNational Labor Relations Board"shall read"Posted PursuantRegion 15, after being duly signedby theRespondent'srepresentative,shall be posted by- it immediately uponreceipt thereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondent toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(c)Notify theRegionalDirector for Region 15, inwriting,within 20 days from the date of thisOrder, whatsteps the Respondent has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."